 
 
Exhibit 10.1

 
FOURTH AMENDED AND RESTATED ADVISORY AGREEMENT
ASHFORD HOSPITALITY PRIME, INC.
 
THIS FOURTH AMENDED AND RESTATED ADVISORY AGREEMENT (this “Amended Agreement”),
is dated as of January 24, 2017, by and between ASHFORD HOSPITALITY PRIME, INC.,
a Maryland corporation (the “Company”), ASHFORD HOSPITALITY PRIME LIMITED
PARTNERSHIP, a Delaware limited partnership (the “Operating Partnership”),
ASHFORD PRIME TRS CORPORATION, a Delaware corporation, ASHFORD INC., a Maryland
corporation (“Ashford Inc.”), and ASHFORD HOSPITALITY ADVISORS LLC, a Delaware
limited liability company which is the operating company of Ashford Inc.
(“Advisors LLC” and, together with Ashford Inc., the “Advisor”).The parties to
this Amended Agreement are sometimes referred to herein individually as a
“Party” or collectively as the “Parties.” Unless the context otherwise requires,
the term “Company” and the term “Advisor” shall collectively include such Party
and its respective Subsidiaries (including, with respect to the Company, the
Operating Partnership and in the case of the Advisor, all Majority or Minority
Subsidiaries). All capitalized terms used in this Amended Agreement shall have
the meaning ascribed to those terms in Section 24 or as otherwise defined
elsewhere in this Amended Agreement unless the context clearly provides
otherwise.
 
WHEREAS, the Company invests primarily in high revenue per available room luxury
hotels;
 
WHEREAS, the Parties entered into an Advisory Agreement dated and effective on
November 19, 2013, which was amended and restated on May 13, 2014, again amended
and restated on November 3, 2014 and again amended and restated on June 10, 2015
(the “Existing Advisory Agreement”), pursuant to which the Advisor agreed to
perform certain advisory services identified in the Existing Advisory Agreement,
on behalf of, and subject to the supervision of, the Board of Directors;
 
WHEREAS, the  Company and the Advisor have discussed the desirability of certain
amendments to the Existing Advisory Agreement, and, in doing so, subject to the
Company Stockholder Approval, to amend and restate the Existing Advisory
Agreement to include these amendments;
 
WHEREAS, the Company desires to continue to avail itself of the experience,
brand relationships, lender and capital provider sources and relationships,
service provider and vendor relationships, asset management expertise, sources
of information, advice, assistance and certain facilities of the Advisor and to
have the Advisor continue to provide the services hereinafter set forth, on
behalf of, and subject to the supervision of, the Board of Directors, all as
provided herein; and
 
WHEREAS, the Advisor is willing to continue to provide such services to the
Company on the terms set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amended Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound hereby, the Parties agree as follows:
 

--------------------------------------------------------------------------------

1. APPOINTMENT OF ADVISOR.
 
(a)    The Company appoints the Advisor as the Company’s exclusive advisor of
the Company pursuant to the terms of this Amended Agreement and acknowledges the
continued role of the Advisor as the exclusive advisor of the Company, to
provide the management and real estate services specified herein on the terms
and conditions set forth in this Amended Agreement and the Advisor hereby
acknowledges and accepts such appointment.
 
(b)    Concurrently with, and as a condition to, the effectiveness of this
Amended Agreement:
 
(i)      the Escrow Agreement establishing the Termination Fee Escrow Account
shall have been executed and delivered by the parties thereto in a form
satisfactory to the Advisor;
 
(ii)     the Company shall have paid by wire transfer of same day funds to the
account or accounts designated by the Advisor an amount in cash equal to five
million dollars ($5.0 million); and
 
(iii)    the Company Stockholder Approval shall have been obtained.
 
2. DUTIES OF ADVISOR.
 
2.1     Specific Duties.  Subject to the supervision of the Board of Directors
and the Company complying with its obligations hereunder, the Advisor shall be
solely responsible for the day-to-day operations of the Company including all of
its Subsidiaries and joint ventures, and shall perform (or cause to be performed
through one or more of its Affiliates or third parties) all services relating to
the acquisition and disposition of hotels, asset management and financing and
operations of the Company, all as may be reasonably required, which shall
include the following:
 
(a)    source, investigate and evaluate hotel acquisitions and dispositions
consistent with the Company’s Investment Guidelines (as defined in Section
9.3(a) below) and make recommendations to the Board of Directors;
 
(b)    engage and supervise, at the Company’s expense, third parties to provide
services such as development management, property management, project
management, design and construction services, investment banking services,
financial services, property disposition brokerage services, independent
accounting and auditing services and tax reviews and advice, transfer agent and
registrar services, feasibility studies, appraisals, engineering studies,
environmental property inspections and due diligence services, underwriting
review services, consulting services, and other services, deemed by the Advisor
to be reasonably necessary for Advisor to perform its duties hereunder;
 
2

--------------------------------------------------------------------------------

(c)    negotiate the material terms and conditions as well as definitive
documentation of any acquisitions, dispositions, financings, restructurings or
other transactions with sellers, purchasers, lenders, brokers, agents and other
applicable counterparties and representatives;
 
(d)    coordinate and manage any joint ventures to which the Company is a party
(including joint ventures with parties that are Affiliates of the Advisor or the
Company), including monitoring and enforcing compliance with applicable joint
venture or partnership governing documents;
 
(e)    negotiate the terms of hotel management agreements, franchise agreements
and other contracts or agreements of the Company, and modifications, extensions,
waivers or terminations thereof including, without limitation, the negotiation
and approval of annual operating and capital budgets thereunder;
 
(f)    enforce, monitor and manage compliance of hotel management agreements,
franchise agreements and other contracts or agreements of the Company, and
modifications, extensions, waivers or terminations thereof;
 
(g)    negotiate terms of loan documents (“Loan Documents”) for the Company’s
financings;
 
(h)    enforce, monitor and manage compliance with Loan Documents to which the
Company is a party or is otherwise applicable to the Company;
 
(i)    administer the Company’s bookkeeping and accounting functions as are
required for the management and operation of the Company, and, subject to the
prior authorization of the audit committee of the Board of Directors (the “Audit
Committee”), cause the Company to contract with independent public registered
accountants and prepare or cause to be prepared such periodic reports and
filings as may be required by any governmental authority, including but not
limited to the Securities and Exchange Commission (the “SEC”), in connection
with the ordinary conduct of the Company’s business, and otherwise assist the
Company with its compliance with applicable legal and regulatory requirements,
including without limitation, proxy statements, annual, quarterly and other
periodic reports and other filings required under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), returns and filings under the Internal
Revenue Code of 1986, as amended (the “Code”) and any regulations or rulings
thereunder, the securities and tax statutes of any state or other jurisdiction
in which the Company is obligated to file such reports, or the rules and
regulations promulgated under any of the foregoing;
 
(j)    assist in preparing and filing any offering documents, registration
statements and prospectuses included therein, and other forms or documents filed
with the SEC pursuant to the Securities Act of 1933, as amended (the “Securities
Act”), or any state securities regulations; provided, however, the Company shall
be responsible for the content of any and all of its offering documents, SEC
filings or state regulatory filings, including, without limitation, those
filings referred to in Section 2.1(i), and the Advisor shall not be held liable
for any costs or liabilities arising out of any misstatements or omissions in
the Company’s offering documents,
3

--------------------------------------------------------------------------------

SEC filings, state regulatory filings or other filings referred to in Section
2.1(i) and this Section 2.1(j), whether or not material, and the Company shall
promptly indemnify Advisor for such costs and liabilities;
 
(k)    investigate, evaluate, negotiate and otherwise manage and take actions it
deems necessary to resolve all Proceedings to which the Company may be a party
or otherwise involved or to which the Company may be subject other than any
Proceedings to which the Advisor or any of its Affiliates are adverse to the
Company, subject to such limitations or parameters as may be imposed from time
to time by the Board of Directors, and cause the Company to retain such legal
counsel, consultants and other third parties on behalf of the Company, as the
Advisor deems necessary in connection with the foregoing, and coordinate,
supervise and manage all such legal counsel, consultants and other third
parties;
 
(l)    provide, or cause a third party to provide, the Company with personnel to
perform the Company’s risk management and oversight function;
 
(m)    provide office space, office equipment and personnel necessary for the
performance by the Advisor of the services contemplated by this Amended
Agreement;
 
(n)    cause the payments required to fulfill all of the Company obligations to
be made, including without limitation payments of interest and principal on
indebtedness of the Company and dividends or distributions to stockholders to
the extent declared by the Board of Directors;
 
(o)    communicate with the Company’s investors and analysts as required to
satisfy reporting or other requirements of any governing body or exchange on
which the Company’s securities are traded and to maintain effective relations
with such investors and assist the Company with public relations, marketing
materials, website and investor relation services;
 
(p)    so long as the Board of Directors deems necessary, assist the Company in
maintaining its status as a real estate investment trust for U.S. Federal income
tax purposes (“REIT”) and monitoring compliance with the various REIT
qualification tests and other rules set out in the Code and Treasury Regulations
thereunder and using commercially reasonable efforts to cause the Company to
qualify for taxation as a REIT;
 
(q)    provide direction and guidance to the Board of Directors in connection
with policy decisions considered by the Board of Directors;
 
(r)    furnish reports and statistical and economic research to the Board of
Directors regarding the Company’s activities, investments, financing and capital
market activities and services performed for the Company by the Advisor;
 
(s)    asset manage and monitor the operating performance of the Company’s real
estate investments, including monitoring the management and implementation of
capital improvement programs, pursue property tax appeals (as appropriate), and
provide periodic reports with respect to the Company’s investments to the Board
of Directors, including
4

--------------------------------------------------------------------------------

comparative information with respect to such operating performance and budgeted
or projected operating results;
 
(t)    establish, maintain and oversee the Company’s bank accounts (provided
that the Advisor shall not be required to provide or assist in proactive
investment management strategies or invest excess cash in securities other than
U.S. Treasuries);
 
(u)    consult with the Board of Directors regarding the Company’s capital
structure and capital raising;
 
(v)    take all actions reasonably necessary to enable the Company to comply
with and abide by all applicable laws and regulations in all material respects
subject to the Company providing appropriate, necessary and timely funding of
capital;
 
(w)    provide the Company with an internal audit staff with the ability to
satisfy any applicable regulatory requirements, including requirements of the
New York Stock Exchange and the SEC, and any additional duties that are
determined reasonably necessary or appropriate by the Audit Committee (“Internal
Audit Services”); and
 
(x)    take such other actions and render such other services as may reasonably
be requested by the Company consistent with the purpose of this Amended
Agreement and the aforementioned services; provided, that any increase in the
scope of duties or services to be provided by the Advisor (i) must be jointly
approved by the Company and the Advisor according to Section 9.4 and (ii) will
be subject to additional compensation determined in accordance with Section 9.4.
 
2.2      Officers and Other Personnel.  The Advisor shall make available
personnel necessary to perform the services and functions the Advisor is
responsible for performing under this Amended Agreement, including persons to
serve as officers of the Company.  The Parties agree that persons that are
directors, managers, officers and employees of the Advisor or an Affiliate of
the Advisor or any corporate parent of an Affiliate, may serve as a director or
officer of the Company, except that no director, officer or employee of the
Advisor or its Affiliates who also is a director or officer of the Company shall
receive any compensation from the Company for serving as a director or officer
other than (a) reasonable reimbursement for travel and related expenses incurred
in attending meetings of the Board; or (b) as otherwise approved by the Board,
including a majority of the Independent Directors, and no such director shall be
deemed an Independent Director.  The Advisor or its Affiliates shall neither be
obligated to dedicate any of their officers or other personnel exclusively to
the Company nor is the Advisor, its Affiliates or any of its officers or other
employees obligated to dedicate any specific portion of its or their time to the
Company or its business, except as necessary to perform the services provided
for in this Amended Agreement provided further that if the Advisor terminates
the employment of Richard Stockton without the Company’s consent, and the
termination creates any cost or other liability to the Company in regards to
unvested options or stock granted by the Company to Mr. Stockton, then the
Advisor will be responsible for, and reimburse the Company for, the cost or
other liability.
 
2.3       Professional Services.
 
5

--------------------------------------------------------------------------------

(a)     The Advisor shall be entitled to rely on qualified experts and
professionals (including, without limitation, accountants, legal counsel and
other professional service providers) hired by the Advisor at the Company’s sole
cost and expense.  The Advisor may retain, for and on behalf, and at the sole
cost and expense of the Company, such services of any individual, corporation,
partnership, limited liability company, joint venture, association, trust,
unincorporated organization or other entity (each a “Person”) as the Advisor
deems necessary or advisable in connection with the management and operations of
the Company.
 
(b)     The Parties agree and acknowledge that, to the extent applicable in
connection with the application or qualification for any and all licensing
exemptions and other exemptions contained in any professional regulatory laws,
the Advisor and the Advisor’s personnel are equivalent to “internal personnel”
of the Company or shall be otherwise considered to meet applicable standards,
and the Company shall not assert that they are not “internal personnel” under
such circumstances. Notwithstanding anything to the contrary contained herein,
neither the Advisor nor any of its personnel are performing nor shall be
required to perform services hereunder that would require the  Advisor or any of
its personnel to be licensed as a real estate broker in any state or other
jurisdiction.
 
(c)    Notwithstanding the fact that certain officers and other personnel
employed by the Advisor may be both licensed attorneys (each licensed attorney,
an “Advisor Attorney”) and officers, managers, partners or employees of the
Company, whenever an Advisor Attorney provides legal advice and services in his
or her capacity as a manager, partner, officer or employee of the Company, then
the Advisor Attorney shall be deemed to be acting in that capacity solely for
the Company, and not as a manager, partner, officer or employee of the Advisor
or under the control or direction of the Advisor, even if paid by the Advisor.
No Advisor Attorney shall be required to provide legal advice to the Company in
any situation in which the Company and the Advisor are adverse.
 
2.4         Board of Directors Matters.
 
(a)    In accordance with Article VII, Section 4 of the charter of the Company,
the Company shall nominate persons designated by the Advisor as candidates for
election as directors at any stockholders meeting at which directors are to be
elected such that the Advisor designees constitute as nearly as possible 29% of
the Board of Directors, in all cases rounding to the next larger whole number,
for so long as this Amended Agreement is in effect.
 
(b)    The Company shall not amend Article VII, Section 4 of the charter of the
Company as in effect as of the date of this Amended Agreement or make any other
amendments to the charter or bylaws of the Company that would in any way impair
the ability of the Company to comply in full with its obligations under this
Amended Agreement.
 
(c)    The Parties stipulate that a breach of this Section 2.4 would cause
irreparable harm and that the obligations of the Company under this Section 2.4
shall, in addition to any other remedies available at applicable law, be
enforceable by a decree of specific performance issued by any court of competent
jurisdiction, and appropriate injunctive relief may be applied for and granted
in connection therewith.
 
6

--------------------------------------------------------------------------------

2.5     Certain Related Party Matters.  Any waiver, consent, approval,
modification, enforcement matter or election required to be made by the Company
under the Mutual Exclusivity Agreement between the Company, Remington Lodging
and Hospitality, LLC (“Remington”) and Monty J. Bennett, dated as of
November 19, 2013, as the same may be amended from time to time, or the Master
Management Agreement between the Company and Remington, dated as of November 19,
2013, as the same may be amended or supplemented from time to time, shall be
within the exclusive discretion and control of a majority of the Independent
Directors (or higher vote thresholds specifically set forth in such agreements)
unless specifically delegated to the Advisor by a majority of the Independent
Directors.
 
2.6     Increase in Scope of Duties.  Any increase in the scope of duties or
services to be provided by the Advisor must be jointly approved by the Company
and the Advisor pursuant to Section 9.4 and will be subject to additional
compensation in accordance with Section 9.4.
 
2.7      Asset Management. The Advisor shall be the Company’s sole and exclusive
asset manager with authority to source, evaluate and monitor the Company’s
investment opportunities consistent with the Company’s Investment Guidelines,
and to direct the operation and policies of the Company, such as managing the
Company’s assets and monitoring the operating performance of the Company’s hotel
real estate investments and other assets, including the management and
implementation of capital improvement programs, pursue property tax appeals (as
appropriate), and providing periodic reports with respect to the Company’s hotel
real estate investments and other assets to the Board of Directors, including
comparative information with respect to such operating performance and budgeted
or projected operating results.
 
3. AUTHORITY OF ADVISOR.
 
(a)    Subject only to the express limitations set forth in this Amended
Agreement and the continuing authority of the Board of Directors over the
management of the Company, the power to direct the management, operation and
policies of the Company shall be vested solely and exclusively in the Advisor,
including, without limitation, the authority to (i) locate, analyze and select
investment opportunities; (ii) structure the terms and conditions of
transactions pursuant to which investments will be made or acquired for the
Company; (iii) arrange for financing or refinancing of the Company’s assets;
(iv) enter into hotel management agreements, franchise agreements and other
contracts or agreements of the Company, and modifications, extensions, waivers
or terminations thereof including, without limitation, the negotiation and
approval of annual operating and capital budgets thereunder; (v) oversee duly
qualified and licensed property managers and other Persons who perform services
for the Company; (vi) arrange for, or provide, accounting and other
record-keeping functions; (vii) administer distributions and dividends; and
(viii) administer the sale, conveyance, contribution or transfer of assets and
related closings thereof. Notwithstanding the foregoing, all material decisions
with respect to annual capital plans, brand conversions, the commencement or
settlement of litigation matters, investment decisions, capital market
transactions, annual budgets and management and franchise options recommended by
the Advisor, including the acquisition, sale, financing and refinancing of
assets, shall be subject to the prior authorization of the Board
7

--------------------------------------------------------------------------------

of Directors, except to the extent such authority is expressly delegated by the
Board of Directors to the Advisor. Additionally, if the charter or Maryland
General Corporation Law requires the prior approval of the Board of Directors,
the Advisor may not take any action on behalf of the Company without the prior
approval of the Board of Directors or duly authorized committees thereof.  In
such cases where prior approval is required, the Advisor will deliver to the
Board of Directors such documents and supporting information as may be
reasonably requested by the Board of Directors to evaluate a proposed investment
(and any related financing) or other matters requiring the Board of Directors’
authorization.
 
(b)    The Company hereby authorizes the Advisor, and appoints the Advisor as
its attorney-in-fact, to, without limitation, execute and file or record, if
necessary, any instrument, document, notice or agreement on its behalf pursuant
to the authority granted pursuant to Section 3(a) or otherwise granted by the
Company to the Advisor under this Amended Agreement. This power, being coupled
with an interest, shall be irrevocable until this Amended Agreement is
terminated pursuant to Section 12 and all amounts payable pursuant to Section 12
(including without limitation any Termination Fee) have been paid, satisfied and
discharged in full.
 
4. BANK ACCOUNTS.
 
(a)    The Advisor shall, and hereby is authorized to, and shall have the
exclusive right and authority to, establish and maintain subject to any
applicable conditions or limitations of loan documents applicable to the
Company, one or more bank, brokerage or similar accounts in the Advisor’s own
name for the account of the Company or in the name of the Company and collect
and deposit into any account or accounts, and disburse from any such account or
accounts, any and all money, securities and other cash equivalents on behalf of
the Company, provided that no funds shall be comingled with the funds of the
Advisor. The Advisor shall from time to time render appropriate accountings of
such collections and payments to the Board of Directors and the independent
auditors of the Company.
 
(b)    In addition to any rights and remedies provided to the Advisor by this
Amended Agreement or under applicable law, the Advisor shall have the right in
its sole discretion, without prior notice to the Company, to set off, take and
apply any monies of the Company on deposit in any bank, brokerage or similar
account established and maintained for the Company by the Advisor pursuant to
this Section 4 or any money on deposit in the Termination Fee Escrow Account to
the payment of all amounts becoming due and payable by the Company;
provided, that exercise of any set-off right shall not impact the Company’s
obligation to pay any obligations that remain due and payable following set-off
by the Advisor.
 
5. PAYMENT OF EXPENSES.
 
4.1    Reimbursable Expenses.
 
(a)    Except as provided herein, the Company shall pay directly or reimburse
the Advisor, on the terms provided herein, all of the expenses paid or incurred
by the Advisor or its Affiliates on behalf of the Company or in connection with
the services provided to the Company pursuant to this Amended Agreement,
including, but not limited to:
8

--------------------------------------------------------------------------------

(i)        tax, legal, accounting, advisory, investment banking and other third
party professional fees; Board of Directors’ fees, retainers and expense
reimbursements, taxes and assessments on income or property and taxes as an
expense of doing business;
 
(ii)       any deposits or retainers required by a third party prior to
providing services required by the Company or the Advisor;
 
(iii)       underwriting and brokerage fees and charges;
 
(iv)       costs associated with insurance (including errors and omissions
insurance requested by Section 8.2 purchased by the Advisor);
 
(v)       interest and fees and expenses arising out of borrowings made by the
Company, including, but not limited to, costs associated with establishing and
maintaining any of the Company’s credit facilities, other financing
arrangements, or other indebtedness of the Company (including commitment fees,
accounting fees, legal fees, closing and other similar costs) or any of the
Company’s securities offerings;
 
(vi)       expenses connected with communications to holders of the Company’s
securities and other bookkeeping and clerical work necessary in maintaining
relations with holders of such securities and in complying with the continuous
reporting and other requirements of governmental bodies or agencies, including,
without limitation, all costs of preparing and filing required reports with the
SEC, the costs payable by the Company to any transfer agent and registrar,
expenses in connection with the listing or trading of the Company’s securities
on any exchange, the fees payable by the Company to any such exchange in
connection with its listing, costs of preparing, printing and mailing the
Company’s annual report to the Company’s stockholders and proxy materials with
respect to any meeting of the Company’s stockholders and any other reports or
related statements;
 
(vii)       travel and entertainment expenses;
 
(viii)      conference sponsorships and other costs and expenses related to
conferences;
 
(ix)        transaction diligence and closing costs;
 
(x)         dead deal costs or distributions paid by the Company;
 
(xi)       costs and expenses associated with administering all equity awards or
compensation plans established by the Company, including the value of awards
made by the Company to the employees, officers, Affiliates and representatives
of the Advisor;
 
(xii)       expenses (including the Company’s pro rata portion of rent,
telephone, printing, mailing, utilities, office furniture, equipment, machinery
and other office and overhead expenses) relating to any office(s) or office
facilities, including disaster backup
9

--------------------------------------------------------------------------------

recovery sites and facilities, maintained for the Company or the investments of
the Company, the Advisor or their Affiliates required for the operation of the
Company;
 
(xiii)       any costs and expenses incurred by the Advisor to enforce its
rights under Section 12, Section 16 or Section 19 but only to the extent that
the Advisor is the prevailing party in the applicable Proceeding; and
 
(xiv)       any other costs incurred or paid by the Advisor that the Advisor
believes, in its sole discretion, are reasonably necessary for the performance
by the Advisor of its duties and functions under this Amended Agreement and
including any expenses incurred by Advisor to comply with applicable laws or
governmental rules or regulations that impose duties on the Company or the
Advisor in its capacity as advisor to the Company.
 
(b)       To the extent that any expenses or costs incurred or paid by the
Advisor are also attributable to any other entity advised by the Advisor
(including, without limitation, Ashford Trust), the Company shall only be
responsible for its allocable share of the office and administrative expenses of
the Advisor incurred in providing its duties pursuant to this Amended Agreement
allocated as reasonably determined by the Advisor in its discretion pursuant to
a methodology reviewed by the Audit Committee on a quarterly basis.
 
5.2          Advisory Agreement Matters.
 
(a)    Except as provided below, the Advisor shall be responsible for all wages,
salaries, cash bonus payments and benefits related to all employees of the
Advisor providing services to the Company (including any officers of the Company
who are also officers of the Advisor), provided that the Company shall reimburse
the Advisor or be directly responsible for: (i) any expenses for wages,
salaries, cash bonus payments and benefits paid by the Advisor to employees
providing services related to the Internal Audit Services described in the next
sentence, (ii) expenses related to the equity compensation awarded by the
Company to employees, officers, Affiliates and representatives of the Advisor
pursuant to Section 6.3 below, and (iii) all reasonable international office
expenses, overhead, personnel costs, travel and other costs directly related to
Advisor’s non-executive personnel that are located internationally or that
oversee the operations of international assets or related to Advisor’s personnel
that source, investigate or provide diligence services in connection with
possible acquisitions or investments internationally (“International
Expenses”). The Company shall reimburse the Advisor, on a monthly basis, the
Company’s pro-rata portion (as reasonably agreed to between the Advisor and a
majority of the Company’s Independent Directors or the Audit Committee, chairman
of the Audit Committee or lead director) of all expenses related to (x)
employment of the Advisor’s internal audit managers and other employees of the
Advisor who are actively engaged in providing Internal Audit Services to the
Company, (y) the reasonable travel and other out-of-pocket costs of the Advisor
relating to the activities of the Advisor’s internal audit employees and the
reasonable third party expenses which the Advisor incurs, in each case, in
connection with providing Internal Audit Services, and (z) the International
Expenses.  These expenses contemplated by this Section 5.2(a) shall include, but
are not limited to, salary, wages, payroll taxes and the cost of employee
benefit plans.
 
10

--------------------------------------------------------------------------------

(b)         The Company also shall pay or reimburse the Advisor for any and all
expenses incurred by the Advisor, its board of directors or any committee
thereof related to:
 
(i)         the preparation, negotiation and execution of any further amendment
of this Amended Agreement initiated or contemplated by the Company or any other
third party including with respect to a potential transaction that could result
in a Company Change of Control, for any reason, including but not limited to any
third party’s interest in proposing, pursuing, evaluating, negotiating or
completing a potential transaction that could result in a Company Change of
Control, whether or not any amendment to this Amended Agreement is ultimately
completed or abandoned and without regard to the status of the preparation and
negotiation of any amendment and including but not limited to any discussion and
analysis of the terms and provisions of this Amended Agreement or the process
whereby services are performed hereunder that occurs in connection with the
foregoing; and
 
(ii)        the costs and expenses, including but not limited to indemnification
for Expenses pursuant Section 8.3(a), related to discussion and analysis of,
responding to or defending against any Proceeding related to this Amended
Agreement or any amendment thereto, including actual or contemplated Proceedings
brought by or against third parties by the Advisor, the Company or any other
Indemnified Party but excluding any Proceeding brought by a stockholder of the
Advisor against the Advisor.
 
(c)         Expenses and costs reimbursable under this Section 5.2 shall include
the fees and disbursements of legal counsel (including counsel to the Advisor’s
board of directors or any committee thereof) and other consultants, advisors or
other professionals retained in connection with the matters described in Section
5.2(a) and any fees and expense reimbursements payable to members of the
Advisor’s board of directors for service on any committee of thereof established
in connection with the matters described in Section 5.2(a) but excluding, for
these purposes, any costs incurred by the Advisor, its board of directors or any
committee thereof prior to the date of this Amended Agreement to evaluate or
negotiate this Amended Agreement.
 
5.3         Employee Costs.
 
(a)         Except as otherwise set forth herein, or agreed by the Parties, the
Company shall have no obligation to reimburse the Advisor for any wages,
salaries, payroll taxes, cash bonus payments, employee benefit plan costs and
other benefits (“Employee Costs”) incurred by the Advisor with respect to
employees of the Advisor providing services related to the day-to-day operation
of the Company.
 
5.4          Reimbursement Procedures.
 
(a)         The Company shall pay the costs and expenses that are reimbursable
to the Advisor pursuant this Amended Agreement on a monthly basis in advance on
the first business day of each month in an amount equal to the “Budgeted Monthly
Reimbursements” for the applicable month, subject to reconciliation as provided
in Section 5.4(b) hereof if the “Actual Monthly Reimbursements” for the
applicable month differ from the Budgeted Monthly Reimbursements. The “Budgeted
Monthly Reimbursements” for each month shall be equal to
11

--------------------------------------------------------------------------------

the amount estimated to be payable on account of the costs and expenses that are
reimbursable to the Advisor pursuant this Section 5 for each month included in
each annual expense budget prepared by the Advisor and approved by the Board of
Directors (the “Annual Expense Budget”); provided, that, if the Parties do not
agree on an Annual Expense Budget for the applicable fiscal year, the Budgeted
Monthly Reimbursements for each month of the existing fiscal year shall be equal
to 110% of the Actual Monthly Reimbursements for the same month in the prior
fiscal year.
 
(b)         No later than forty-five (45) days following the end of the
applicable fiscal quarter, the Advisor shall calculate (and provide the Company
with a copy of the calculation) the costs and expenses that were actually
reimbursable to the Advisor pursuant this Section 5 for each month (each amount,
the “Actual Monthly Reimbursements”) in the fiscal quarter just ended.  The
Company shall have ten (10) business days to review and comment upon the
calculation provided by the Advisor.  If the aggregate Actual Monthly
Reimbursements payable as calculated by the Advisor for the fiscal quarter just
ended exceeds the aggregate Budgeted Monthly Reimbursements paid by the Company
pursuant to Section 5.4(a) for the fiscal quarter (the difference being referred
to as a “Reimbursement Underpayment”), then the Company shall pay the Advisor
the full amount of the Reimbursement Underpayment no later than 55 days
following the end of the applicable fiscal quarter.  If the aggregate Budgeted
Monthly Reimbursements paid by the Company pursuant to Section 5.4(a) for the
fiscal quarter just ended is greater than the aggregate Actual Monthly
Reimbursements payable as calculated by the Advisor for the fiscal quarter (the
difference being referred to as a “Reimbursement Overpayment”), then the Advisor
shall repay the Reimbursement Overpayment to the Company no later than 55 days
following the end of the applicable fiscal quarter.
 
6.           COMPENSATION.  For services rendered by the Advisor, the Company
shall pay the Advisor the compensation set forth in this Section 6.
 
6.1         Base Fee.
 
(a)         The Company shall, on a monthly basis, pay a fee (the “Base Fee”) in
an amount equal to 1/12th of 0.70% of the sum of (i) the Total Market
Capitalization for the prior month, and (ii) the Key Money Gross Asset Value, if
any, on the last day of the prior month during which this Amended Agreement was
in effect; provided, however in no event shall the Base Fee for any month be
less than the Minimum Base Fee.
 
(b)         The Company shall pay the Base Fee or the Minimum Base Fee on the
fifth business day of each month based on the calculation in Section 6.1(a)
above.
 
6.2          Incentive Fee.
 
(a)         In each year that: (i) Company Common Stock is listed for trading on
a national securities exchange for each day of the applicable year; and (ii) the
Company’s Total Shareholder Return exceeds the simple average Total Shareholder
Return for the Peer Group (the “Incentive Fee Threshold”) for the applicable
year, the Company shall pay to the Advisor the Incentive Fee.
 
12

--------------------------------------------------------------------------------

(b)         “Incentive Fee” means an amount calculated as:
 
(i)          the amount by which the Company’s annual Total Shareholder Return
exceeds the Incentive Fee Threshold expressed as a percentage but capped at 25%
(the “Excess Return”), multiplied by
 
(ii)         0.05, multiplied by
 
(iii)        the product of (A) the number of shares of Company Common Stock on
a fully-diluted basis (assuming, for these purposes, all Common Units and long
term incentive partnership units in the Operating Partnership to the extent
these units have achieved economic parity with Common Units have been converted
into shares of Company Common Stock) multiplied by (B) the Market Price of
Company Common Stock at December 31 of the applicable calendar year (or last day
of the stub period, if applicable).
 
(c)          With respect to any year that the Company Common Stock is not
listed for trading on a national securities exchange for each day of the
applicable year, by January 31 of the next year, the Company shall pay to the
Advisor an amount equal to:
 
(i)          the Incentive Factor, multiplied by
 
(ii)         the Gross Asset Value of all of the Company’s assets on the last
day of the year.
 
(d)          If this Amended Agreement is terminated on a day other than the
last trading day of a calendar year, then the Company’s Total Shareholder
Return, the Incentive Fee Threshold and the Total Shareholder Return for each
Peer Group Member will be calculated using the closing trading price of Company
Common Stock and each Peer Group Member’s common stock on the last trading day
immediately preceding the date of termination of this Amended Agreement, and the
Incentive Fee, if any, shall be reduced proportionately based on number of days
in which this Amended Agreement is in effect for the applicable calendar year.
 
(e)          Except as otherwise provided herein, the Incentive Fee, if any, is
not due and payable unless the FCCR Condition set forth in Section 6.2(g) is
satisfied. Except as otherwise provided herein, any Incentive Fee that is earned
by the Advisor shall be due and payable in three (3) equal annual installments
with the first installment payable on January 15 following the applicable year
for which the Incentive Fee is earned and on January 15 of the next two
successive years.  Notwithstanding the foregoing, upon any termination of this
Amended Agreement for any reason, any unpaid Incentive Fee (including any
Incentive Fee installment for the stub period ending on the termination date)
shall become fully earned and immediately due and payable without regard to the
FCCR Condition defined below, and shall be included in Net Earnings for purposes
of determining any Termination Fee, if applicable, relating to such termination.
 
(f)          Except when the Incentive Fee is due on the date of termination of
this Amended Agreement, up to 50% of each installment of the Incentive Fee may
be paid, at the option of the Company, in shares of Company Common Stock, with
the balance payable in cash
13

--------------------------------------------------------------------------------

and the number of shares of Company Common Stock to be issued being equal to the
portion of the Incentive Fee being paid in shares of Company Common Stock
divided by the Market Price of the Company Common Stock on the last trading day
of the prior fiscal year or the stub period prior to the payment of the
applicable installment of the Incentive Fee; provided, that the entire Incentive
Fee must be paid by the Company entirely in cash if, at the time for payment of
the Incentive Fee:
 
(i)         the Advisor (or its Affiliates) owns shares of Company Common Stock
or Common Units in an amount (determined with reference to the Market Price of
the Company Common Stock on the last trading day of the year or stub period)
greater in value than or equal to three times the Base Fee actually paid for the
preceding four quarters;
 
(ii)        payment in shares of Company Common Stock  would cause, based upon
advice from counsel to the Advisor, the Advisor to be subject to the provisions
of the Investment Company Act of 1940, as amended (“Investment Company Act”);
 
(iii)       the Company Common Stock is not listed on a national securities
exchange (or it is reasonably foreseeable that the Company Common Stock will
cease to be a listed on a national securities exchange during the next twelve
(12) months); or
 
(iv)        payment in shares of Company Common Stock could have or cause, based
upon advice from counsel to the Advisor, an adverse effect on the Company’s
ability to maintain its status as a REIT or Remington’s ability to maintain its
status as an “eligible independent contractor” as defined in Section 856(d)(9)
of the Code or would otherwise not be legally permissible for any reason.
 
(g)          Upon determining the Incentive Fee, except in the case of any
termination of this Amended Agreement in which case the Incentive Fee for the
stub period and all unpaid installments of an Incentive Fee shall be deemed
earned and fully due and payable, each one-third installment of the Incentive
Fee shall not be deemed earned by Advisor or otherwise payable by the Company
unless the Company, as of December 31 of the year immediately preceding the year
of the due date for the payment of the Incentive Fee installment, has a FCCR of
0.20x or greater (the “FCCR Condition”).  For purposes hereof, “FCCR” shall mean
the average ratio of the Company EBITDA to the Company Fixed Charges for the
previous four consecutive fiscal quarters.
 
6.3          Equity Compensation.  To incentivize employees, officers,
consultants, non-employee directors, Affiliates or representatives of the
Advisor to achieve goals and business objectives of the Company, as established
by the Board of Directors, in addition to the Base Fee and the Incentive Fee,
the Board of Directors will have the authority to and shall make recommendations
of annual equity awards to the Advisor or directly to employees, officers,
consultants, non-employee directors, Affiliates or representatives of the
Advisor, based on the achievement by the Company of certain financial or other
objectives established by the Board of Directors or otherwise as the Board of
Directors sees fit. The Company, at its option, may choose to issue such
compensation in the form of equity awards in the Company or the Operating
Partnership, unless and to the extent that receipt of such equity awards would
adversely affect the
14

--------------------------------------------------------------------------------

Company’s status as a REIT in which case, the equity awards shall be limited to
equity awards in the Operating Partnership. For a period of one year from the
date of issuance, any such equity awards in the Operating Partnership shall not
be transferable, except by operation of law, without the written consent of the
Company in its capacity as the general partner which consent may be withheld in
the sole and absolute discretion of the general partner; provided, however, the
Advisor may assign, without the consent of the general partner, such equity
awards to employees, officers, consultants, non-employees, directors, Affiliates
or representatives of Advisor provided the one-year restriction on transfer
shall remain applicable to such assignee. In addition, except as expressly
provided above, any transfer of such equity awards at any time must comply with
the transfer restrictions of the Operating Partnership’s partnership agreement
or the Company’s charter and bylaws, as applicable.
 
6.4          [RESERVED].
 
6.5          Fee Waiver. The Advisor, or its Subsidiaries or Affiliates, may, at
its or their option and in its or their sole discretion, choose to waive any fee
or reimbursement payable or owing by the Company to the Advisor under this
Amended Agreement; provided, however that the Advisor shall be able to offset
any fees that it has waived against any reimbursement obligation that may at any
time be owed by the Advisor or alleged to be owed to the Company. 
Notwithstanding anything to the contrary herein, any waiver of fees or
reimbursements for one period shall have no impact on the calculation of the
fees or reimbursements payable in any future period that may be based on the
past period during which the waiver occurred.
 
6.6          Fee Renegotiation. If the Advisor has given notice of its election
to extend this Amended Agreement in accordance with Section 12.2, either Party
may then give written notice to the other Party at least one hundred eighty
(180) days prior to the expiration of the then current term to renegotiate the
amount of Base Fee or Incentive Fee payable by the Company. Following receipt of
a renegotiation notice, each Party shall, for a period of up to sixty (60) days,
use its commercially reasonable efforts to negotiate in good faith a revised
compensation amount or amounts.  If the Parties are unable to agree on a revised
Base Fee or Incentive Fee, then the revised compensation amount shall be
determined by an “Arbitration Panel” comprised of three members all of whom have
sufficient knowledge and experience of external asset management entities, the
national hospitality lodging industry generally and industry standards and
market trends for similar advisory agreements in the United States.  The Advisor
shall have the right to select one member of the panel (the “Advisor Panel
Member”).  The Company shall have the right to select one member of the panel
(the “Company Panel Member”).  The third member of the panel shall be selected
by the mutual agreement of the Company Panel Member and the Advisor Panel
Member; provided that in no event may the Arbitration Panel reduce the
multiplier for the Base Fee below 0.65% or increase the multiplier for the Base
Fee above 0.75% during the term of this Amended Agreement, including all
extensions.  Further, in no event shall the Arbitration Panel reduce the
Incentive Fee multiplier below 0.04 or increase the Incentive Fee multiplier
above 0.06 during the term of this Amended Agreement.  Each Party shall submit,
in writing, a statement summarizing its fee proposal and the underlying
rationale therefor with ten (10) business days after selection of the
Arbitration Panel is complete.  If the Arbitration Panel requests an in person
meeting or teleconference in addition to written statements, the Parties shall
use commercially reasonable efforts to attend, and the Parties shall promptly
comply
15

--------------------------------------------------------------------------------

with all other reasonable requests by the Arbitrator, including requests for
information, books, records and similar items.  The Arbitration Panel shall make
a final determination, and notify the parties in writing as soon as practicable
but in no event later than thirty (30) days after the panel’s decision no later
than thirty (30) days after the Arbitration Panel is selected.  The decision of
the Arbitration Panel shall be final, binding and non-appealable on the Parties
thereto.
 
6.7          Expense Reporting.  The Advisor shall disclose, in each Quarterly
Report on Form 10-Q and each Annual Report on Form 10-K that it files under the
Exchange Act, the total incremental expenses incurred by the Advisor (including
all reimbursable expenses) as reasonably determined by the Advisor for the
period covered by the report in connection with providing services to the
Company under this Amended Agreement, which determination shall be conclusive
and binding on the Parties. No later than 30 days after the end of each fiscal
quarter or 45 days in the case of the fourth quarter, the Advisor shall provide
the Audit Committee with a report, substantially in the form agreed upon by the
Parties in connection with this Amended Agreement, of an Accounting Firm that
the Advisor’s determination of the total incremental expenses for the applicable
period is reasonable. So long as the Accounting Firm’s report is delivered to
the Audit Committee in accordance with the form agreed upon by the Parties, the
total incremental expenses determined by the Advisor for the applicable period
covered by the Accounting Firm’s report shall be binding on both Parties and not
subject to revision or challenge. The Advisor acknowledges and agrees that, to
the extent it is no longer required to file reports under the Exchange Act, the
Advisor will separately report the amount of total incremental expenses as
reasonably determined by the Advisor for the applicable period to the Audit
Committee.
 
7.           LIMITATION ON ACTIVITIES.  Except for actions taken at the
direction of the Board or in good faith, subject to the Company complying with
Section 9.1(c) and notwithstanding anything in this Amended Agreement to the
contrary, the Advisor shall not take any action which would (a) adversely affect
the then effective tax status of the Company as a REIT, (b) subject the Company
to regulation under the Investment Company Act, (c) knowingly and intentionally
cause the Company to violate any law, rule or regulation of any governmental
body or agency having jurisdiction over the Company, (d) cause the Company to
violate any of the rules or regulations of any exchange on which the Company’s
securities are listed, the result of which is likely to cause the Company to be
delisted or (e) cause the Company to violate the Company’s charter, the
Company’s bylaws or any resolutions of the Board of Directors, all as in effect
from time to time. The Advisor acknowledges that the Company maintains codes and
policies intended to help maintain compliance with applicable laws and
regulations and agrees to require its employees who provide services to the
Company to comply with all applicable codes and policies.
 
8.           LIMITATION OF LIABILITY AND INDEMNIFICATION.
 
8.1          Limitation on Liability.  The Advisor shall have no responsibility
other than to render the services and take the actions described herein in good
faith and with the exercise of due care and shall not be responsible for any
action of the Board of Directors in following or declining to follow any advice
or recommendation of the Advisor. The Advisor
16

--------------------------------------------------------------------------------

(including its officers, directors, managers, employees and members) will not be
liable for any act or omission by the Advisor (or its officers, directors,
managers, employees and members) performed in accordance with and pursuant to
this Amended Agreement, except by reason of acts or omissions constituting gross
negligence, bad faith, willful misconduct or reckless disregard of duties under
this Amended Agreement.
 
8.2          Insurance Coverage of the Advisor.  The Advisor shall maintain
errors and omissions insurance coverage and other insurance coverage in amounts
which are customarily carried by asset managers performing functions similar to
those of the Advisor under this Amended Agreement.  No fidelity bond shall be
required.
 
8.3          Indemnification.
 
(a)          The Company shall reimburse, indemnify and hold harmless the
Advisor and its Affiliates, and their respective partners, directors, officers,
managers, members, agents, employees and each other Person, if any, controlling
the Advisor (each, an “Advisor Indemnified Party”), to the fullest and broadest
extent permitted under the Company’s charter and bylaws and the corporate law of
the jurisdiction in which the Company is incorporated including all mandatory
provisions that may not be waived from and against any and all losses, claims,
damages, liabilities, costs and expenses of any nature whatsoever, including,
without limitation, attorney’s fees, court costs, and similar fees and expenses
(“Expenses”) with respect to or arising out of this Amended Agreement or the
performance by the Advisor of its responsibilities and obligations hereunder
(including any pending or threatened litigation except for any Proceeding filed
by a stockholder of the Advisor against the Advisor), from any acts or omission
of the Advisor (including ordinary negligence and any action taken by the
Advisor following a directive by the Board of Directors in its capacity as such
and Expenses incurred by the Advisor under Section 5), except with respect to
Expenses with respect to or arising out of the Advisor Indemnified Party’s gross
negligence, bad faith or willful misconduct, or reckless disregard of its duties
under this Amended Agreement.
 
(b)          The Advisor shall reimburse, indemnify and hold harmless the
Company, and its partners, directors, officers, managers, members, agents,
employees and each other Person, if any, controlling the Company (each, a
“Company Indemnified Party;” an Advisor Indemnified Party and a Company
Indemnified Party are each sometimes hereinafter referred to as an “Indemnified
Party”) from and against any and all Expenses in respect of or arising from (i)
any acts or omissions of the Advisor constituting bad faith, willful misconduct,
gross negligence or reckless disregard of duties of the Advisor under this
Amended Agreement or (ii) any claims by employees of the Advisor relating to the
terms and conditions of their employment by the Advisor.
 
(c)          The Company shall reimburse, indemnify and hold each Advisor 
Indemnified Party harmless from and against any Expenses, joint or several, to
which such Advisor Indemnified Party may become subject under the Securities
Act, the Exchange Act or otherwise, insofar as such Expenses (or Proceedings,
whether commenced or threatened, in respect thereof) are arising out of or based
upon any untrue statement or alleged untrue statement of any material fact
contained in any filing with the SEC, any document related to a private
17

--------------------------------------------------------------------------------

offering of securities or any statement of any kind made by the Company and
arising out of or based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a registration statement or prospectus related to an
offering of securities registered under the Securities Act, in light of the
circumstances under which they were made) not misleading, and will reimburse
each such Advisor Indemnified Party for any legal or other expenses reasonably
incurred or other Expenses by them in connection with investigating, defending
or initiating any such Proceeding. The indemnity hereunder shall remain in full
force and effect regardless of any investigation made by or on behalf of any
Advisor Indemnified Party or any director, officer or controlling person of any
Advisor Indemnified Party, and shall survive the termination of this Amended
Agreement pursuant to Section 12. If the indemnification provided for in this
Section 8.3(c) is held by a court or government agency of competent jurisdiction
to be unavailable to an Indemnified Party or is insufficient to hold the
Indemnified Party harmless in respect of any Expenses, then each Indemnified
Party shall contribute to the amount paid or payable by the Indemnified Party as
between the Advisor, on the one hand, and the Company, on the other hand, in
such proportion as is appropriate to reflect the relative fault of Advisor, on
the one hand, and of the Company, on the other, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of fraudulent misrepresentation.
 
(d)          Promptly after receipt by an Indemnified Party of notice of the
commencement (or threat of commencement) of any Proceeding, the Indemnified
Party shall, if a claim in respect thereof is to be made pursuant hereto, notify
the indemnifying party in writing of the commencement thereof; but the omission
to so notify the indemnifying party shall not relieve it from any liability that
it may have to any Indemnified Party pursuant to this Section 8.3.  In case any
such Proceeding shall be brought against an Indemnified Party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, to assume the defense thereof, with counsel satisfactory to such
Indemnified Party and, after notice from the indemnifying party to such
Indemnified Party of the indemnifying party’s election to assume the defense
thereof, the indemnifying party shall not be liable to such Indemnified Party
under Section 8.3 hereof, as applicable, for any legal expenses of other counsel
retained by the Indemnified Party or any of the expenses related thereto, in
each case subsequently incurred by such Indemnified Party, unless (i) the
indemnifying party and the Indemnified Party shall have mutually agreed to the
retention of such counsel, or (ii) the named parties to any such Proceeding
(including any impleaded parties) include both the indemnifying party and
Indemnified Party and representation of both parties by the same counsel would
be inappropriate in the reasonable opinion of the Indemnified Party, due to
actual or potential differing interests between them. The obligations of the
indemnifying party under this Section 8.3 shall be in addition to any liability
which the indemnifying party otherwise may have under applicable law or
otherwise.
 
(e)          The Company shall advance funds to an Advisor Indemnified Party
upon request for any expenses and other costs incurred as a result of any
pending or threatened Proceeding or the initiation of a Proceeding by any
Advisor Indemnified Party if (i) such Proceeding relates to or arises out of, or
is alleged to relate to or arise out of or has been caused or alleged to have
been caused in whole or in part by, any action or inaction on the part of
18

--------------------------------------------------------------------------------

the Advisor Indemnified Party in the performance of its duties or provision of
its services hereunder; and (ii) the Advisor Indemnified Party undertakes to
repay any funds advanced pursuant to this Section 8.3(e) in cases in which such
Advisor Indemnified Party would not be entitled to indemnification under this
Section 8.3.  If advances are required under this Section 8.3(e), the Advisor
Indemnified Party shall furnish the Company with an undertaking as set forth in
clause (ii) of the preceding sentence and shall thereafter have the right to
bill the Company for, or otherwise require the Company to pay, at any time and
from time to time after such Advisor Indemnified Party shall become obligated to
make payment therefor, any and all reasonable amounts for which such Advisor
Indemnified Party is entitled to indemnification under Section 8.3, and the
Company shall pay the same within thirty (30) days after request for payment. In
the event that a determination is made by a court of competent jurisdiction or
an arbitrator that the Company is not so obligated in respect of any amount paid
by it to a particular Advisor Indemnified Party, such Advisor Indemnified Party
will refund such amount within sixty (60) days of such determination, and in the
event that a determination by a court of competent jurisdiction or an arbitrator
is made that the Company is so obligated in respect to any amount not paid by
the Company to a particular Advisor Indemnified Party, the Company will pay such
amount to such Advisor Indemnified Party within thirty (30) days of such final
determination, in either case together with interest at the current prime rate
plus 2% from the date paid until repaid or the date it was obligated to be paid
until the date actually paid.
 
9.           RELATIONSHIP OF ADVISOR AND COMPANY; CAPITALIZATION.
 
9.1         Contractual Relationship.
 
(a)          The relationship between the Company and the Advisor under this
Amended Agreement shall be contractual in nature. The Company and the Advisor
are not partners or joint venturers with each other, and nothing in this Amended
Agreement shall be construed to make the Company and the Advisor partners or
joint venturers. Nothing herein contained shall prevent the Advisor from
engaging in other activities, including, without limitation, the rendering of
advice to other Persons (including other REITs) and to the management of Ashford
Hospitality Trust, Inc. (“Ashford Trust”), or other programs advised, sponsored
or organized by the Advisor, Ashford Trust or their Affiliates. The Company
shall not revise its Investment Guidelines to be directly competitive with all
or any portion of Ashford Trust’s Investment Guidelines in effect as of November
19, 2013 or with all or any portion of the initial Investment Guidelines of any
Spin-Off Company.  The Company acknowledges that the Ashford Trust’s Investment
Guidelines as of November 19, 2013 and as of the date hereof include all
segments of the hospitality industry (including, without limitation, direct,
joint venture and debt investments in hotels, condo-hotels, time-shares and
other hospitality related assets), with revenue per available room (“RevPAR”)
criteria less than two times the then-current U.S. average RevPAR.  The Company
further acknowledges that any subsequent change to Ashford Trust’s Investment
Guidelines, including in connection with any future spin-off, carve-out,
split-off or other consummation of a transfer of a division or subset of assets
for the purpose of forming a joint venture, a newly created private platform or
a new publicly-traded company will not have any impact on or change Ashford
Trust’s Investment Guidelines as of November 19, 2013 and as of the date hereof
for purposes of enforcing this Section 9.  Except as described in this Section
9.1, this Amended Agreement shall not limit or restrict the right of any
manager,
19

--------------------------------------------------------------------------------

director, officer, employee or equityholder of the Advisor or its Affiliates to
engage in any other business or to render services of any kind to any other
Person. The Advisor may, with respect to any investment or activity in which the
Company or its Affiliates is a participant, also render advice and service to
each and every other participant therein associated with such investments or
activities.
 
(b)          Subject to Section 9.3, to the extent the Advisor deems an
investment opportunity suitable for recommendation, the Advisor must present the
Company with any investment opportunity that satisfies the Company’s Initial
Investment Guidelines to the Company. The Board of Directors will then have ten
(10) business days to accept such opportunity, and, thereafter, the Advisor may
present the opportunity to Ashford Trust or any other Person advised by the
Advisor.  Except as set forth in the preceding sentence, the Company recognizes
that it is not entitled to preferential treatment and is only entitled to
equitable treatment in receiving information, recommendations and other
services.  The Company shall have the benefit of the Advisor’s commercially
reasonable best efforts and judgment and the Advisor shall not undertake any
activities that, in its good faith judgment, will materially and adversely
affect the performance of its obligations under this Amended Agreement.
 
(c)          The Advisor’s obligations hereunder shall, at all times, be subject
to the Company funding sufficient working capital, in amounts deemed necessary
by the Advisor to operate the Company and oversee its assets on a day-to-day
basis and otherwise perform its duties hereunder.
 
9.2           Joint Efforts and Mutual Support. The Company acknowledges that
the Advisor advises Ashford Trust and may enter into an advisory relationship
with additional entities in the future. The Parties hereto agree and acknowledge
that each of the Company, the Advisor and Ashford Trust, as well as other
Persons that the Advisor may advise in the future, may benefit from the
strategic relationships between such Persons and accordingly intend to cooperate
to achieve results, pursue transactions jointly or establish other strategic
relationships that are in the best interests of each such entities’ respective
shareholders.  From time to time, as may be determined by the Independent
Directors or the Independent Directors of the Advisor, Ashford Trust and any
other Persons that the Advisor may advise in the future, each such entity may
provide financial accommodations, guaranties, back-stop guaranties, and other
forms of financial assistance to the other entities on terms that the
Independent Directors of the respect boards of directors determine to be fair
and reasonable. Further to the forgoing, as to potential joint efforts and
mutual support, the Parties hereto have established a process whereby the
Advisor may assist the Company with its asset acquisitions through the provision
of Key Money Investments as provided in Section 16.  Similarly, the Advisor’s
growth plans include accessing capital through channels beyond those regularly
accessed as of the date hereof, including institutional and other private
capital and retail capital (generally through independent commissioned or fee
based financial advisory firms).  In such regard, the Company shall give due
consideration to proposals by the Advisor to co-invest in assets with capital
sourced by the Advisor from such channels or to support the creation of
platforms that facilitate access to such capital sources.
 
9.3           Conflicts of Interest.
20

--------------------------------------------------------------------------------



 
(a)           To minimize conflicts between Ashford Trust and the Company, both
of which are advised by the Advisor, Ashford Trust and the Company have
identified a principal investment focus and have set parameters for real estate
investments, including parameters primarily relating to RevPAR, segments,
markets and other factors or financial metrics.  The asset type, together with
the relevant parameters for investments are referred to as such Person’s
“Investment Guidelines,” and the “Initial Investment Guidelines” of the Company
are the Investment Guidelines of the Company as set forth below.  The Company
may modify or supplement, after consultation with Advisor, the Company’s
Investment Guidelines upon written notice to the Advisor from time to time
(subject, however, to the prohibition in Section 9.1(a) restricting the Company
from changing the Initial Investment Guidelines to be directly competitive with
all or any portion of Ashford Trust’s Investment Guidelines as of November 19,
2013 or the initial Investment Guidelines of any Spin-Off Company). The
Company’s Investment Guidelines as of the date hereof are hotel real estate
assets primarily consisting of equity or ownership interests, as well as debt
investments when such debt is acquired, or secured with appropriate means, with
the intent of obtaining an equity or ownership interest, in:
 
(i)          full service and urban select service hotels with trailing 12-
month average RevPAR or anticipated 12-month average RevPAR of at least 2.0
times the then-current U.S. national average RevPAR for all hotels as determined
with reference to the most current Smith Travel Research reports, generally in
the 20 most populous metropolitan statistical areas, as estimated by the United
States Census Bureau and delineated by the U.S. Office of Management and Budget;
 
(ii)         luxury hotels meeting the RevPAR criteria set forth in clause (i)
above and situated in markets that may be generally recognized as resort
markets; and
 
(iii)        international hospitality assets predominantly focused in areas
that are general destinations or in close proximity to major transportation hubs
or business centers, such that the area serves as a significant entry or
departure point to a foreign country or region of a foreign country for business
or leisure travelers and meet, or are projected to meet, the RevPAR criteria set
forth in clause (i) for that asset as compared to the average RevPAR for the
foreign country in which the asset is located.
 
In determining whether an asset satisfies the Company’s Investment Guidelines,
the Advisor shall make a good faith determination of projected RevPAR, taking
into account historical RevPAR as well as such additional considerations as
conversions or reposition of assets, capital plans, brand changes and other
factors that may reasonably be forecasted to raise RevPAR after stabilization of
such initiative.
 
(b)          If the Company materially modifies its Initial Investment
Guidelines set forth in Section 9.3(a) above without the written consent of the
Advisor, the Advisor will not have an obligation to present investment
opportunities to the Company as set forth in Section 9.1(b) above at any time
thereafter, regardless of any subsequent modifications by the Company to its
Investment Guidelines.  The Advisor shall allocate investment opportunities to
Persons (including, without limitation, Ashford Trust, the Company, any Spin-Off
Companies or other Persons) which Advisor advises consistent with the terms of
this
21

--------------------------------------------------------------------------------

Amended Agreement, taking into account such factors as the Advisor deems
relevant, in its discretion, subject to any then existing or future obligations
that the Advisor may have to other Persons.  The Company acknowledges that if it
materially modifies its Initial Investment Guidelines, the Company will be
entitled only to the Advisor’s reasonable best judgment in allocating investment
opportunities but will not be entitled to the rights set forth in Section
9.1(b).
 
(c)          If the Advisor sources or otherwise has access to a portfolio of
assets comprised of assets that satisfy the Company’s Investment Guidelines and
Ashford Trust’s Investment Guidelines as in effect as of the date hereof or, as
applicable, one or more other Persons advised by the Advisor, the Advisor will
endeavor in its sole judgment made in good faith to present the opportunity to
the Company and, if applicable, such other Person(s) (including Ashford Trust)
to the extent the Advisor determines that such portfolio can be reasonably
divided by asset type and acquired on the basis of such asset types in
satisfaction of each Person’s Investment Guidelines. If the Company and, if
applicable, such other Person(s) (including Ashford Trust) approve its portion
of such acquisition, the Company and, if applicable, such other Person(s)
(including Ashford Trust) will cooperate in good faith in completing the
acquisition of the portfolio. If the portfolio cannot be reasonably separated by
asset type, the Advisor shall allocate portfolio investment opportunities, in
its sole and absolute discretion, between the Company and, if applicable, other
Persons (including Ashford Trust) advised by the Advisor, in an equitable manner
consistent with the Company’s Investment Guidelines and, if applicable,
Investment Guidelines of other Persons (including Ashford Trust) advised by the
Advisor. In making this determination, the Advisor will consider, in its sole
discretion, the Investment Guidelines and investment strategy of each entity
with respect to the acquisition of properties, portfolio concentrations, tax
consequences, regulatory restrictions, liquidity requirements, leverage and
other factors deemed relevant by the Advisor. Notwithstanding the foregoing, if
the Company materially modifies its Initial Investment Guidelines without the
written consent of the Advisor, the Advisor will not have an obligation to
present portfolio acquisition opportunities to the Company as set forth in this
Section 9.3(c) at any time thereafter, regardless of any subsequent
modifications by the Company to its Investment Guidelines.  Instead, the Advisor
shall use its judgment in determining whether to allocate any portion of a
portfolio investment to the Company, taking into account such factors as the
Advisor deems relevant, in its sole and absolute discretion, subject to any
obligations that the Advisor may have to other Persons; provided, that the
Advisor will have no obligation to make any such portfolio investment
opportunity available to the Company.
 
9.4           Exclusive Provider of Products or Services.
 
(a)          If at any time the Company desires to engage a third party to
perform services or deliver products (other than the services contemplated by
this Amended Agreement, these services, the “Additional Services”) and provided
that the Company has the right to control the decision on the award of the
applicable contract, the Advisor directly or through Affiliates including
Majority or Minority Subsidiaries, shall have the exclusive right to provide the
Additional Services at Market Rates. Any proposal of the Advisor to provide
Additional Services must be approved by a vote of a majority of the Independent
Directors. The Independent Directors shall vote upon the proposal made by the
Advisor within ten (10) business
22

--------------------------------------------------------------------------------

days of receipt from the Advisor. The Advisor shall have no authority or
obligation to provide the Additional Services unless and until approved by the
requisite vote of the Independent Directors.
 
(b)          If a majority of the Independent Directors of the Company
affirmatively votes that the proposed pricing of the Advisor is not at a Market
Rate, then the Company and the Advisor shall engage a recognized consultant
acceptable to each of the Company and the Advisor to determine the Market Rates
for the Additional Services; provided, however, if the Company and the Advisor
cannot agree on a mutually acceptable consultant, each of the Company and the
Advisor shall name a recognized consultant and those two shall select the
consultant to be used for the purposes of this Section 9.4. If the consultant’s
opinion of Market Rates reflects Market Rates lower than the pricing proposed by
the Advisor, the Advisor will pay the expenses of the consultant and shall have
the option to provide the Additional Services at Market Rates as determined by
the consultant.  If the consultant determines that the proposed pricing by the
Advisor is at or below Market Rates, then the Company shall pay the expenses of
the consultant and shall engage Advisor at the Market Rate as determined by the
consultant. If the Company rejects Additional Services proposed by the Advisor
and later determines to utilize the same Additional Services, the Advisor,
directly or through Affiliates including Majority or Minority Subsidiaries,
shall have the exclusive right to provide those Additional Services, subject to
the process to confirm Market Rates in this Section 9.4(b).
 
(c)          The Company acknowledges that the Advisor (and its Affiliates) may
receive allowances, rebates or other payments in exchange for the purchase or
lease of goods, services, systems or programs involving any services or products
provided or sold to the Company, its Affiliates and any hotels owned by the
Company.  In each case, the Advisor shall provide the Company’s Independent
Directors with information regarding the nature and amount of the allowance,
rebate or other payment and the Advisor shall be permitted to receive the
allowance, rebate or other payment subject to the approval of the Company’s
Independent Directors, which approval shall not be unreasonably withheld.
 
9.5           The Ashford Name.  The Advisor and its Affiliates have a
proprietary interest in the trademarked “Ashford” name and logo. The Advisor
hereby grants to the Company a non-transferable, non-assignable, non-exclusive
royalty-free right and license to use the “Ashford” name and logo during the
term of this Amended Agreement. Accordingly, and in recognition of this right,
if at any time the Company ceases to retain the Advisor or one of its Affiliates
to perform advisory services for the Company, the Company will, within sixty
(60) days after receipt of written request from the Advisor, cease to conduct
business under or use the name “Ashford” or any derivative thereof and the
Company shall change its name and the names of any of its Subsidiaries to a name
that does not contain the name “Ashford” or any other word or words that might,
in the reasonable discretion of the Advisor, be susceptible of indication of
some form of relationship between the Company and the Advisor or any its
Affiliates. At such time, the Company will also make any changes to any
trademarks, service marks, logos, or other marks necessary to remove any
references to the word “Ashford.” Consistent with the foregoing, it is
specifically recognized that the Advisor or one or more of its Affiliates has in
the past and may in the future organize, sponsor or otherwise permit to exist
other investment vehicles (including vehicles for investment in real estate) and
financial and service organizations having
23

--------------------------------------------------------------------------------

“Ashford” as a part of their name and using the “Ashford” logo, all without the
need for any consent (and without the right to object thereto) by the Company.
 
10.           BOOKS AND RECORDS.  All books and records compiled by the Advisor
with respect to the Company’s business and assets in the course of discharging
its responsibilities under this Amended Agreement shall be the property of the
Company and shall be delivered by the Advisor to the Company immediately upon
any termination of this Amended Agreement regardless of the grounds for such
termination (including, but not limited to, a breach by the Company of this
Amended Agreement); provided, however, that the Advisor shall have reasonable
access to such books and records to the extent reasonably necessary in
connection with the conduct of its services hereunder and may, in any event,
retain a copy of the books and records.  During the term of this Amended
Agreement, the books and records of the Company maintained by the Advisor shall
be accessible for inspection by any designated representative of the Company
upon reasonable advance notice and during normal business hours.
 
11.           CONFIDENTIALITY.
 
11.1         Confidential Information; Duty to Keep Confidential.  Each of the
Advisor and the Company shall keep confidential any and all non-public
information about the other Party (“Confidential Information”), written or oral,
obtained by such Party in connection with this Amended Agreement except that
such Confidential Information may be shared (a) with Affiliates, officers,
directors, employees, agents and other parties who need such Confidential
Information for either Party to be able to perform its duties or obligations
hereunder, (b) with appraisers, lenders, bankers and other parties as necessary
in the ordinary course of either Party’s business, (c) in connection with any
governmental or regulatory filings of either Party, filings with the New York
Stock Exchange or other applicable securities exchanges or markets, or
disclosure or presentations to Company investors (subject to compliance with
Regulation FD), (d) with governmental officials having jurisdiction over the
Company and (e) as required by law, rule or regulation.
 
11.2         Permitted Disclosure.  Nothing will prevent either Party from
disclosing Confidential Information (a) upon the order of any court or
administrative agency, (b) upon the request or demand of, or pursuant to any law
or regulation to, any regulatory agency or authority, (c) to the extent
reasonably required in connection with the exercise of any right or remedy under
this Amended Agreement, or (d) to either Party’s legal counsel or independent
auditors; provided, however that with respect to (a) and (b), so long as legally
permissible, whichever Party discloses any Confidential Information shall give
notice to the other Party so that such Party may seek, at its sole expense, an
appropriate protective order or waiver.
 
11.3         Exclusions.  For purposes of this Amended Agreement, Confidential
Information shall not include (a) information that is available to the public
from a source other than the applicable Party, (b) information that is released
in writing by the applicable Party to the public or to persons who are not under
similar obligations of confidentiality to the applicable Party, or (c)
information that is obtained by the applicable Party from a third party which,
to the best of the applicable Party’s knowledge, does not constitute a breach by
such third party of an obligation of confidence.
24

--------------------------------------------------------------------------------

12.           TERM AND TERMINATION.
 
12.1         Term.  This Amended Agreement shall be effective on the date of
Company Stockholder Approval.  The initial term of this Amended Agreement shall
expire on January 24, 2027, subject to Section 12.2 hereunder.
 
12.2         Term Extension Rights of Advisor.  This Amended Agreement may be
extended by the Advisor for up to seven successive additional ten-year terms
upon written notice to the Company, given at least two hundred and ten (210)
days prior to the expiration of the then current term, of the Advisor’s election
to extend this Amended Agreement on the same terms and conditions of this
Amended Agreement, subject to the rights of the Parties under Section 6.6.
 
12.3         Termination by the Company.  This Amended Agreement may be
terminated by the Company upon written notice to the Advisor and no Termination
Fee shall be due and payable by the Company to the Advisor under the following
circumstances:
 
(a)           upon the Advisor’s conviction (including a plea or nolo
contendere) by a court of competent jurisdiction of a felony;
 
(b)          if the Advisor commits an act of fraud against the Company,
converts the funds of the Company or acts in a manner constituting gross
negligence in the performance of the Advisor’s material duties under this
Amended Agreement (including a failure to act); provided, however, that the
Company will not have the right to terminate this Amended Agreement if any
fraud, conversion or actions or omissions described in this Section 12.3(b) are
caused by an employee or an officer of the Advisor or an Affiliate of the
Advisor and the Advisor takes all reasonable necessary and appropriate action
against that person and cures the damage incurred by the Company within 45 days
of the Advisor’s actual knowledge of the commission or omission;
 
(c)          a Bankruptcy Event occurs with respect to the Advisor; or
 
(d)          (i)           upon the entry by a court of competent jurisdiction
of a final non-appealable order awarding monetary damages to the Company based
on a finding that the Advisor committed a material breach or default of a
material term, condition, obligation or covenant of this Amended Agreement,
which breach or default had a Material Adverse Effect, but only where the
Advisor fails to pay the monetary damages in full within sixty (60) days of the
date when the monetary judgment becomes final and non-appealable. For the
avoidance of doubt, if the Advisor pays the monetary judgment in full within
sixty (60) days of the judgment becoming final and non-appealable, the Company
shall not have the right to terminate this Amended Agreement. Notwithstanding
the above, if the Advisor notifies the Company that the Advisor is unable to pay
any judgment for monetary damages in full within 60 days of when the judgment
becomes final and non-appealable, the Company may not terminate this Amended
Agreement if, within the 60-day period, the Advisor delivers a promissory note
to the Company having a principal amount equal to the unpaid balance of the
judgment and bearing interest at 8.00% per annum, which note shall mature on the
12 month anniversary of the date that the court’s judgment becomes final and
non-appealable.  The Company may terminate this Amended
25

--------------------------------------------------------------------------------

Agreement if the Advisor fails to pay all principal and interest due under the
note by the maturity date of the note.
 
(ii)         Prior to initiating any Proceeding claiming a material breach or
default by the Advisor, the Company shall give written notice of the default or
breach to the Advisor specifying the nature of the default or breach and
providing the Advisor with an opportunity to cure the default or breach within
no less than sixty (60) days of notice, or if the default or breach is not
reasonably susceptible to cure within sixty (60) days, an additional cure period
as is reasonably necessary to cure the default or breach so long as the Advisor
is diligently and in good faith pursuing the cure.
 
12.4         Company Change of Control.
 
(a)           This Amended Agreement may be terminated, subject to the
requirements of Section 12.5(a)–(b) below, by either Party effective upon the
occurrence of closing of a transaction contemplated by a Change of Control
Agreement, completion of a Change of Control Tender, or occurrence of a Voting
Control Event; provided that the Party desiring to terminate shall give written
notice of intent to terminate to the other Party on a date (i) no earlier than
the date on which: (1) the Company enters into a Change of Control Agreement;
(2) the Company’s Board of Directors recommends that the Company’s stockholders
accept the offer made in a Change of Control Tender; or (3) a Voting Control
Event occurs; and (ii) no later than two (2) days after closing of a transaction
contemplated by a Change of Control Agreement, completion of a Change of Control
Tender, or occurrence of a Voting Control Event.  This Amended Agreement shall
terminate at the time set forth in Section 12.5 hereof.
 
(b)          (i)           The Termination Fee shall be due and payable by the
Company to the Advisor upon the later of closing of a transaction contemplated
by a Change of Control Agreement, completion of a Change of Control Tender, or
occurrence of a Voting Control Event or the notice of termination provided under
Section 12.4(a) above; (ii) at the time (A) the Company enters into a Change of
Control Agreement; (B) a Change of Control Tender is initiated and the Company’s
Board of Directors recommends acceptance by the Company’s stockholders; or (C) a
Voting Control Event occurs; the Advisor may, and hereby is authorized to, in
the name of and on behalf of the Company, transfer cash of the Company
maintained in bank, brokerage or similar accounts established by the Advisor for
the Company pursuant to Section 4 to the Termination Fee Escrow Account in an
amount equal to the Termination Fee plus the Uninvested Amount less any
outstanding amount owed by the Advisor to the Company as a result of a judgment
contemplated by Section 12.3(d), referred to herein as the “Outstanding
Judgment,” plus any and all other amounts that would be due and payable by the
Company to the Advisor pursuant to this Section 12.4(b) or Section
12.5(b)(ii)–(vi) if the Termination Payment Time had occurred concurrently with
the events described in (A) – (C) above. The amount required to be deposited
into the Termination Fee Escrow Account shall be referred to herein as the
“Required Amount.”  Notwithstanding the above, if the amount to be deposited
into the Termination Fee Escrow Account would cause the Company’s remaining cash
and cash equivalents to be less than the Working Capital Reserve, then the
Company may reduce the Required Amount by an amount of cash equal to the
difference between the Working Capital Reserve and cash and cash equivalents
that would be remaining on the Company’s balance sheet
26

--------------------------------------------------------------------------------

prepared in accordance with GAAP outside of the Termination Fee Escrow Account.
All amounts so deposited shall be retained in escrow pursuant to the terms of
the Termination Fee Escrow Agreement. The Company and the Advisor shall equally
share all costs of the Termination Fee Escrow Account including the reasonable
fees and expenses of each Escrow Agent.
 
(c)           Notwithstanding Section 12.4(b)(ii) above, if, in the case of an
event described in Section 12.4(a)(i)(2)-(3), the Company does not deposit cash
equal to the Required Amount into the Termination Fee Escrow Account, then the
Company shall deliver to the Escrow Agent for the Termination Fee Escrow
Account, the Letter of Credit; provided that the Company has deposited an amount
of cash equal to at least 50% of the Required Amount.  The Advisor shall have
the right and power, without any further approval of the Company to cause the
Escrow Agent to draw on the Letter of Credit, provided that any draws on the
Letter of Credit shall remain in the Termination Fee Escrow Account.
 
(d)          If the face amount of the Letter of Credit is not equal to at least
the aggregate of the Required Amount less the cash deposited into the
Termination Fee Escrow Account, then to secure prompt and complete payment of
any deficit, the Company shall pledge and grant to Advisor a continuing first
priority security interest in and lien upon the Company’s right, title and
interest in, to and in real property, personal property and other assets
acceptable to the Advisor owned by the Company, and having a book value of no
less than 120% of the deficit (collectively, the “Collateral”).  In addition,
the Company shall execute and deliver all further instruments and documents, and
take all further action that may be reasonably necessary or reasonably
desirable, or that Advisor may reasonably request (including without limitation
the filing of any fee and leasehold mortgages), in order to perfect and protect
the security interest in the Collateral described above to enable Advisor to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.  The Company hereby irrevocably authorizes Advisor to file in
any filing office in any Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto that provide any information
required by part 5 of Article 9 of the Uniform Commercial Code or such other
jurisdiction for the sufficiency or filing office acceptance of any, financing
statement or amendment relating to the Collateral.  The Company agrees to
furnish any such information to Advisor promptly upon Advisor’s request.
 
12.5         Termination Obligations; Termination Fee Escrow Account.
 
(a)          Any amounts due and payable in connection with any termination of
this Amended Agreement pursuant to this Section 12 shall become due and payable
at the time set forth in this Section 12.5(a) (each such time, a “Termination
Payment Time”). No termination of this Amended Agreement shall become effective
unless and until any and all amounts due and payable in connection with a
termination pursuant to this Section 12 have been fully paid.  Subject to all
amounts being paid, the Termination Payment Time shall occur: (i) with respect
to any termination of this Amended Agreement pursuant to Section 12.3, at the
effective time of the termination under that section; or (ii) with respect to
any termination of this Amended Agreement by the Company or the Advisor pursuant
to Section 12.4(a), at the time all amounts due and payable under Section
12.5(b) have been paid.
27

--------------------------------------------------------------------------------

(b)          At the Termination Payment Time, the Company shall pay to the
Advisor the following amounts which shall become immediately due and payable at
the occurrence of closing of a Company Change of Control, giving effect to the
transfer of amounts deposited in the Termination Fee Escrow Account: (i) the
Termination Fee (and, for the avoidance of doubt, any working capital previously
set aside to the extent needed to pay any balance on the Termination Fee) and
the Adjusted Termination Fee less any Outstanding Judgment; plus (ii) all Base
Fees and Incentive Fees (including any accrued Base Fees and Incentive Fees
through the Termination Payment Time); plus (iii) the Uninvested Amount; plus
(iv) all costs and expenses reimbursable pursuant to Section 5 through the
Termination Payment Time; plus (v) the Key Money Clawback Amount, pursuant to
Section 16.3; plus (vi) any other amounts then due and payable hereunder
including but not limited to any interest that has accrued but not been paid
pursuant to Section 19(b).
 
(c)          At the Termination Payment Time, the Advisor shall have the right
and authority to notify the Escrow Agent for the Termination Fee Escrow Account
that the Termination Payment Time has occurred and to cause the Escrow Agent to
disburse to the Advisor, by cashier’s check or wire transfer, the cash funds,
including any cash generated by drawing on the Letter of Credit either prior to
or at the Termination Payment Time, in the Termination Fee Escrow Account at the
applicable Termination Payment Time without any action required on the part of
the Company. The Advisor shall also have the right and power, without any
further approval of the Company to exercise, by foreclosure or otherwise, any
rights in the Collateral, pursuant to the security interest granted to the
Advisor therein.  Any cash in the Termination Fee Escrow Account that exceeds
the amounts due and payable under Section 12.5(b) shall be disbursed by the
Escrow Agent to the Company, by cashier’s check or wire transfer. The Advisor
shall retain all rights to pursue collection and payment of any amounts that are
not otherwise paid through the exercise of rights under the Termination Fee
Escrow, the Letter of Credit and against the Collateral.  If the applicable
Change of Control Agreement is terminated, the Change of Control Tender is
withdrawn or fails to be consummated or the Voting Control Event does not occur,
then, upon notice from the Company to the Advisor, the Advisor shall, as soon as
reasonably practicable, notify in writing  the Escrow Agent for the Termination
Fee Escrow Account and the Escrow Agent for the Termination Fee Escrow Account
shall disburse to the Company, for deposit into one of the bank, brokerage or
similar accounts established by the Advisor for the Company pursuant to Section
4, the cash (net of any applicable fees and expenses associated with the
Termination Fee Escrow Account) in the Termination Fee Escrow Account.  Further,
the Advisor shall release all liens on the Collateral, cause the Letter of
Credit to terminate by its terms and the Company’s obligations hereunder shall
remain in full force and effect.
 
(d)          At the Termination Payment Time and subject to the Advisor’s rights
under Section 4 and the full payment of all other amounts due and payable
pursuant to this Section 12.5, the Advisor shall: (i) pay over all money
collected and held for the account of the Company, provided that the Advisor
shall be permitted to deduct any amount required to pay amounts due and payable
pursuant to this Section 12.5; (ii) deliver a full accounting of all accounts
held by the Advisor in the name of or on behalf of the Company; and (iii)
deliver all documents, files, contracts and assets of the Company in the
possession of the Advisor to the Company subject to the rights of the Advisor in
Section 10 hereunder to retain a copy; and (iv)
28

--------------------------------------------------------------------------------

cooperate with and assist the Company in executing an orderly transition of the
management of the Company’s assets to a new advisor.
 
(e)           In connection with any termination pursuant to Section 12.4(a), if
requested by the Company, the Advisor may agree, in its sole discretion, to
provide, transition services agreed to by the parties for a period of up to
thirty (30) days in consideration for the payment of Base Fees and Incentive
Fees equal to the monthly average Base Fee and Incentive Fee due and payable or
paid for the three months prior to the month in which the Termination Payment
Time occurs. During any period of continued service pursuant to this Section
12.5(e), the Advisor shall also be entitled to reimbursements of costs and
expenses required by Section 5.
 
12.6         No Solicitation.  During the term of this Amended Agreement
(including any extension term) until two years following the termination of this
Amended Agreement other than a termination of the Advisor under Section 12.3
hereunder, the Company shall not, without the Advisor’s prior written consent,
directly or indirectly, (a) solicit or encourage any Person to leave the
employment or other service of the Advisor or any of its Affiliates but
excluding for these purposes, persons employed by Remington or its subsidiaries
who manage the hotels owned by the Company at the hotel level (the “Hotel
Employees”), or (b) hire, on behalf of the Company or any other Person, any
Person who has left the employment of the Advisor or any of its Affiliates
(except the Hotel Employees) within the two-year period following the
termination of that Person’s employment with the Advisor or any of its
Affiliates.  During the term of this Amended Agreement (including any extension
term) until two years following the termination of this Amended Agreement other
than a termination of the Advisor for cause, the Company will not, whether for
its own account or for the account of any other Person, firm, corporation or
other business organization, intentionally interfere with the relationship of
the Advisor or any of its Affiliates with, any Person who during the term of
this Amended Agreement is, or during the preceding two-year period was, a
tenant, co-investor, co-developer, joint venturer or other customer of the
Advisor or any of its Affiliates; provided however, that notwithstanding the
foregoing, the establishment or continuation by the Company or a new external
advisor to the Company of commercial relationships for the Company with any such
other Person, firm, corporation or other business organization after the
termination of this Amended Agreement shall not be deemed to constitute
intentional interference with the relationships of the Advisor and its
Affiliates with such Person, firm, corporation or other business entity.
 
12.7         Repurchase of Stock of Advisor.  Immediately upon termination of
this Amended Agreement for any reason, the Advisor shall have the right to
repurchase any shares of outstanding common stock of the Advisor (“Advisor
Common Stock”) and any units of the Advisor’s operating company (“Advisor
Units”) held by the Company at a price equal to the Average VWAP of the Advisor
Common Stock for the ten (10) consecutive trading days immediately preceding the
date such repurchase option is exercised. Such repurchase rights shall terminate
on the two-year anniversary of the termination of this Amended Agreement.  All
shares of Advisor Common Stock or Advisor Units held by the Company upon the
termination of this Amended Agreement shall be encumbered with Advisor’s
repurchase right, even if the Company transfers such Advisor Common Stock or
Advisor Units prior to the termination of the Advisor’s repurchase right.
Notwithstanding anything to the contrary in this Amended
 
29

--------------------------------------------------------------------------------

Agreement, the Advisor may assign its repurchase rights pursuant to this Section
12.7 to any Person without consent of the Company.
 
12.8         Survival of Specific Provisions.  The following Sections, including
the rights and obligations contained therein, shall survive the termination of
this Amended Agreement: Section 5, Section 6, Section 8, Section 9.5, Section
10, Section 11, Section 12, Section 16.3, Section 17 and Section 21.
 
13.           NOTICES.  All notices, consents, approvals, waivers or other
communications (each, a “Notice”) required or permitted hereunder, except as
herein otherwise may be specifically provided, shall be in writing and shall be
satisfied when:  (a) delivered personally or by commercial messenger; (b) sent
via a recognized overnight courier service; (c) sent by registered or certified
mail, postage pre-paid and return receipt requested; or (d) sent by facsimile,
.pdf or other similar electronic transmission, provided confirmation of receipt
is received by sender and the original Notice is sent or delivered
contemporaneously by an additional method provided in this Section 13, in each
case so long as such Notice is addressed to the intended recipient thereof as
set forth below:
 
If to the Company, to:
 
Ashford Hospitality Prime, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attention: Chief Executive Officer
Fax: 972-980-2705
Email: rstockton@ashfordinc.com


With a copy to:


Ashford Hospitality Prime, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, TX  75254
Attention: General Counsel
Fax: 972-980-2705
Email: dbrooks@ashfordinc.com


If to the Advisor, to:


Ashford Hospitality Advisors LLC
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attention: Chief Executive Officer
Fax: 972-980-2705
Email: mbennett@ashfordinc.com
30

--------------------------------------------------------------------------------

With a copy to:


Ashford Hospitality Advisors LLC
14185 Dallas Parkway, Suite 1100
Dallas, TX  75254
Attention:  General Counsel
Fax: 972-980-2705
Email: dbrooks@ashfordinc.com

 
Either Party hereto may designate a different address by written notice to the
other party delivered in accordance with this Section 13.
 
14.           DELEGATION OF RESPONSIBILITY AND ASSIGNMENT.
 
14.1        Delegation and Assignment by Advisor.
 
(a)          Notwithstanding anything in this Amended Agreement, the Advisor
shall have the power to delegate all or any part of its rights and powers to
manage and control the business and affairs of the Company to such officers,
employees, Affiliates, agents and representatives of the Advisor as it may deem
appropriate. Any authority delegated by the Advisor to any other Person shall be
subject to the limitations on the rights and powers of the Advisor specifically
set forth in this Amended Agreement or the charter of the Company.
 
(b)          The Advisor may assign this Amended Agreement to any Affiliate that
remains under the control of the Advisor without the consent of the Company.
 
14.2         Assignment by Company.  The Company may not assign this Amended
Agreement without the prior written consent of the Advisor, except in the case
of assignment by the Company to another REIT or other organization that is a
successor, by merger, consolidation, purchase of assets, or other similar
transaction, to the Company; provided, that, any such consent of the Advisor
shall not impact the Company’s obligation to pay the Termination Fee and any
other amounts that become due and payable to the Advisor under this Amended
Agreement.
 
14.3         Successors and Permitted Assigns.  This Amended Agreement shall
inure to the benefit of and be binding upon the Parties to this Amended
Agreement and their respective successors and permitted assigns, and no other
Person shall acquire or have any right under, or by virtue of, this Amended
Agreement. The Company shall be entitled to assign this Amended Agreement to any
successor subject to all of the rights and obligations set forth herein.  The
Advisor shall have the right to assign this Amended Agreement to any Affiliate
except to the extent explicitly set forth in this Amended Agreement.
 
15.           FUTURE SPIN-OFF BY THE COMPANY.  If the Company elects to
spin-off, carve-out, split-off or otherwise consummate a transfer of a division
or subset of assets for the purpose of forming a joint venture, a newly created
private platform or a new publicly-traded company to hold such division or
subset of assets constituting a distinct asset type or Investment Guidelines
(collectively, a “Spin-Off Company”), the Company and Advisor agree that such
31

--------------------------------------------------------------------------------

Spin-Off Company shall be externally advised by the Advisor pursuant to an
advisory agreement containing substantially the same terms set forth in this
Amended Agreement.
 
16.           KEY MONEY INVESTMENTS.
 
16.1         Key Money Investment. The Advisor hereby agrees, from time to time,
to contribute to the Company or to one or more to-be-specified taxable REIT
subsidiaries of the Company or other Affiliates of the Company, a mutually
agreed upon investment (“Key Money Investments”) to facilitate the acquisition
of one or more properties (“Key Money Assets”) by the Company if a majority of
the independent board members of each of the Company and the Advisor have
determined that without such an investment, the acquisition of such property
would be uneconomic to the Company.  Key Money Investments may be in the form
of, but will not be limited to, cash, notes, equity of the Advisor, the
acquisition of furniture, fixture and equipment (“FF&E”) by Advisor for use by
the Company at the acquired property, any other consideration mutually agreed to
by the Company and Advisor, or any combination thereof.  All terms of any Key
Money Investment will be in the form agreed to by the Advisor and the Company at
the time the Advisor makes or approves of the investment, and the Company agrees
and acknowledges that it will utilize the Advisor as the asset manager with
respect to any Key Money Asset acquired with a Key Money Investment and the
Company will pay the Advisor the Key Money Asset Management Fee that is included
in the definition of Base Fees for such asset management services.  The Advisor
and the Company may agree to additional incentive fees based on the performance
of any Key Money Asset (“Key Money Incentive Fees”).  All terms and conditions
of any Key Money Investment (including additional incentive fees) will be
documented in an addendum to this Amended Agreement or a separate asset
management agreement, as determined appropriate by the Parties.
 
16.2         Value of Advisor Equity.  If the Key Money Investment is made in
the form of equity of the Advisor, the value of such Key Money Investment will
be based on the average of the daily Market Price of the Advisor Common Stock
for the ten (10) consecutive trading days immediately preceding the date the Key
Money Investment is made.
 
16.3         Clawback of Key Money Investment.  The Advisor shall receive at
least a per annum return of not less than 5% on each Key Money Investment (such
per annum return together with the initial Key Money Investment amount, the “Key
Money Return”), through the payment of the Key Money Asset Management Fees and
Key Money Incentive Fees, if applicable.  If the Company either (a) disposes of
any Key Money Asset or (b) terminates this Amended Agreement (or the applicable
asset management agreement) for any reason, in each case prior to the date the
Advisor has received the Key Money Return (calculated on an investment by
investment basis), the Company shall pay to the Advisor an amount equal to the
difference between the Key Money Return and the amount actually received by the
Advisor in Key Money Asset Management Fees and Key Money Incentive Fees related
to each Key Money Asset and (the “Key Money Clawback Amount”).  The applicable
Key Money Clawback Amount, if any, shall be due and payable on the same date the
Company disposes of the property, whether by sale or otherwise, or upon the
occurrence of a Company Change of Control or any termination of this Amended
Agreement, whichever is applicable.
32

--------------------------------------------------------------------------------

16.4         Use and Pledge of FF&E.  If the Key Money Investment is made by
Advisor purchasing FF&E for a Key Money Asset, the Advisor shall grant the
Company the right to use the applicable FF&E pursuant to mutually agreed upon
terms including the filing by the Advisor of a precautionary UCC financing
statement if deemed applicable in the sole discretion of the Advisor, and, upon
request, the Advisor will, if permitted by the terms and conditions of any
applicable debt agreement applicable to the Advisor, grant a security interest
in such FF&E to any lender who so requests in connection with the financing of
such Key Money Asset by the Company.  Upon termination of this Amended
Agreement, the Company’s right to use any applicable FF&E shall terminate, the
Company shall cause any lender holding a security interest in the applicable
FF&E to release the security interest granted to the lender.
 
17.           EQUITY OWNERSHIP.
 
17.1         Registration Rights for Equity.
 
(a)          The Advisor hereby agrees to promptly, but in no event later than
one hundred and twenty (120) days following any issuance under this Amended
Agreement of equity securities of the Advisor to the Company pursuant to an
exemption from registration under the Securities Act, file a resale registration
statement with respect to such equity securities, including without limitation
any Advisor Common Stock issuable upon conversion or exchange of such equity
securities.
 
(b)          The Company hereby agrees to promptly, but in no event later than
one hundred and twenty (120) days following any issuance under this Amended
Agreement of equity securities of the Company to the Advisor pursuant to an
exemption from registration under the Securities Act, file a resale registration
statement with respect to such equity securities, including without limitation
any Company Common Stock issuable upon conversion or exchange of such equity
securities.
 
17.2         Registration Procedures.
 
(a)           In connection with the filing of any registration statement (a
“Registration Statement”) required to be filed by either the Advisor or the
Company (in such capacity, the “Issuer”) pursuant to Section 17.1, the Issuer
will: (i) use its reasonable best efforts to have such Registration Statement
declared effective; (ii) furnish to whichever of the Company or the Advisor is
the holder of the equity securities to be registered (in such capacity, the
“Selling Stockholder”) such number of copies of prospectuses, and supplements or
amendments thereto, and such other documents as such Selling Stockholder
reasonably requests; (iii) register or qualify the equity securities to be
registered pursuant to a Registration Statement (any such equity securities,
“Registrable Securities”) under the securities or blue sky laws of such
jurisdictions within the United States as any holder of Registrable Securities
shall reasonably request, and do such other reasonable acts and things as may be
required of it to enable such holders to consummate the sale or other
disposition in such jurisdictions of the Registrable Securities; provided,
however, that the Issuer shall not be required to (A) qualify as a foreign
entity or consent to a general or unlimited service or process in any
jurisdictions in which it would not otherwise be required to be qualified or so
consent or (B) qualify as a dealer in
33

--------------------------------------------------------------------------------

securities; (iv) otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC; and (v) supplement or make
amendments to any Registration Statement, if required by the rules, regulations
or instructions applicable to the registration form utilized by Issuer or by the
Securities Act or rules and regulations thereunder for such Registration
Statement.
 
(b)          In connection with the filing of a Registration Statement, the
Selling Stockholder agrees to furnish to the Issuer, upon request, such
information with respect to the Selling Stockholder as may be required to
complete and file the Registration Statement.
 
(c)          In connection with and as a condition to the Issuer’s obligations
with respect to the filing of a Registration Statement pursuant to this Section
17, the Selling Stockholder agrees with the Issuer that: (i) it will not offer
or sell its Registrable Securities until (A) such Registrable Securities have
been included in a Registration Statement and (B) it has received copies of a
prospectus, and any supplement or amendment thereto, as contemplated by Section
17.2(a) hereof, and receives notice that the Registration Statement covering
such Registrable Securities, or any post-effective amendment thereto, has been
declared effective by the SEC; (ii) if the Issuer determines in its good faith
judgment, after consultation with counsel, that the use of the Registration
Statement, including any post-effective amendment thereto, or the use of any
prospectus contained in such Registration Statement would require the disclosure
of information that the Issuer has a bona fide business purpose for preserving
as confidential or the disclosure of which would impede the Issuer’s ability to
consummate a significant transaction, upon written notice of such determination
by the Issuer, the rights of the Selling Stockholder to offer, sell or
distribute its Registrable Securities pursuant to such Registration Statement or
prospectus or to require the Issuer to take action with respect to the
registration or sale of any Registrable Securities pursuant to a Registration
Statement (including any action contemplated by this Section 17.2) will be
suspended until the date upon which the Issuer notifies such Selling Stockholder
in writing (which notice shall be deemed sufficient if given through the
issuance of a press release) that suspension of such rights for the grounds set
forth in this paragraph is no longer necessary; provided, however, that the
Issuer may not suspend such rights for an aggregate period of more than ninety
(90) days in any 12-month period; and (iii) in the case of the registration of
any underwritten equity offering proposed by the Issuer (other than any
registration by the Issuer on Form S-8, or a successor or substantially similar
form, of (A) an employee share option, share purchase or compensation plan or of
securities issued or issuable pursuant to any such plan or (B) a dividend
reinvestment plan), the Selling Stockholder will agree, if requested in writing
by the managing underwriter or underwriters administering such offering, not to
effect any offer, sale or distribution of any common stock of the Issuer or
Registrable Securities (or any option or right to acquire any common stock of
the Issuer or Registrable Securities) during the period commencing on the tenth
day prior to the expected effective date (which date shall be stated in such
notice) of the Registration Statement covering such underwritten primary equity
offering or, if such offering shall be a “take-down” from an effective shelf
Registration Statement, the tenth day prior to the expected commencement date
(which date shall be stated in such notice) of such offering, and ending on the
date specified by such managing underwriter in such written request to the
Selling Stockholder; provided, however, that the Selling Stockholder shall not
be required to agree not to effect any offer, sale or distribution of its
Registrable Securities for a  period of time that is longer than the greater of
34

--------------------------------------------------------------------------------

ninety (90) days or the period of time for which any senior executive of the
Issuer is required so to agree in connection with such offering.
 
17.3         Resale of Equity.
 
(a)          The Company acknowledges and agrees that it will not attempt to
sell any equity securities of the Advisor until such time as the applicable
Registration Statement has been declared effective by the SEC, and thereafter
the Company agrees not to sell, on any given trading day, any Advisor Common
Stock in excess of an amount equal to 15% of the trading volume of such Advisor
Common Stock on such trading day.
 
(b)          The Advisor acknowledges and agrees that it will not attempt to
sell any equity securities of the Company until such time as the applicable
Registration Statement has been declared effective by the SEC, and thereafter
the Advisor agrees not to sell, on any given trading day, any Company Common
Stock in excess of an amount equal to 15% of the trading volume of such Company
Common Stock on such trading day.
 
18.           COMPANY COVENANTS.
 
(a)          Without the Advisor’s consent, delivered in writing to the Board of
Directors, the Company shall not declare or pay any dividend or distribution
(whether in cash, securities or other property) with respect to any capital
stock of the Company or otherwise, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any capital stock or other equity interest or otherwise, or on account of any
return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof), unless after giving effect to the dividend or
distribution, the Company shall have a Consolidated Tangible Net Worth of no
less than 25% of the Company’s Gross Asset Value; provided that nothing herein
shall prohibit the Company from declaring or paying any dividend or distribution
which, based on the advice of counsel, is necessary for the Company to maintain
its REIT status.
 
(b)          During the term of this Amended Agreement, the Company shall not
permit its Consolidated Tangible Net Worth, as of the end of any fiscal quarter,
to be less than the sum of (i) $390 million, and (ii) an amount equal to 75% of
the net equity proceeds received by the Consolidated Parties after December 31,
2016 by reason of the issuance and sale of Equity Interests in the Company.
 
(c)           In order to further the Company’s growth, the Company undertakes
to make investments that are consistent with the Company’s Investment
Guidelines.  All investments shall be at purchase prices that are commercially
reasonable in light of the quality of the asset, prevailing market conditions
and the Company’s investment and strategic objectives, in each case, identified
and recommended by the Advisor (individually a “Growth Asset” and collectively
the “Growth Assets.”) In connection with each acquisition by the Company of a
Growth Asset, 3.75% of the purchase price of the applicable asset shall
constitute a “Qualifying Growth Investment.”  Each Qualifying Growth Investment
shall reduce the Uninvested Amount. Capital investments in any assets owned by
the Company as of the date of
35

--------------------------------------------------------------------------------

this Amended Agreement or any other asset not specifically recommended pursuant
to this Section 18(c) shall not constitute a Qualifying Growth Investment.
 
(d)          Company Stockholder Approval.
 
(i)          As promptly as practicable following the date of this Amended
Agreement, the Company shall, in accordance with applicable Law, establish a
record date, duly call, give notice of, convene and hold a meeting of its
stockholders for the purpose of obtaining the Company Stockholder Approval.
 
(ii)         The Company shall prepare and cause to be filed with the SEC a
Proxy Statement in preliminary and definitive form (the “Proxy Statement”)
relating to the meeting of the stockholders of the Company at which the Company
Stockholder Approval is sought. The Advisor shall furnish all information
concerning itself, its Affiliates and its management and provide such other
assistance as may be reasonably requested in connection with the preparation,
filing and distribution of the Proxy Statement. The Proxy Statement
shall include all information reasonably requested by the Parties to be included
therein. The Company shall promptly notify the Advisor upon the receipt of any
comments from the SEC or any request from the SEC for amendments or supplements
to the Proxy Statement, and shall, as promptly as practicable after receipt
thereof, provide the Advisor with copies of all correspondence between the
Company, on one hand, and the SEC, on the other hand, and all written comments
with respect to the Proxy Statement received from the SEC and promptly advise
the Advisor of any oral comments with respect to the Proxy Statement received
from the SEC. The Company, with the assistance of the Advisor, shall use its
commercially reasonable efforts to respond as promptly as practicable to any
comments from the SEC with respect to the Proxy Statement and have such comments
cleared by the SEC as promptly as practicable. Notwithstanding the foregoing,
prior to filing the Proxy Statement (including with respect to the preliminary
Proxy Statement), mailing the Proxy Statement (or any amendment or supplement
thereto) or responding to any comments of the SEC with respect thereto, the
Company shall cooperate and provide the Advisor a reasonable opportunity to
review and comment on the applicable document or response (including the
proposed final version of the applicable document or response) and shall give
due consideration to all changes provided by the Advisor. If, at any time prior
to the Proxy Statement being cleared by the SEC, any information relating to the
Company, the Advisor or any of their respective Affiliates should be discovered
by the Company or the Advisor which, in the reasonable judgment of the Company
or the Advisor, should be set forth in an amendment of, or a supplement to, the
Proxy Statement, so that such document would not include any misstatement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the party which discovers such information shall promptly notify
the other parties hereto, and the Company and the Advisor shall cooperate in the
prompt filing with the SEC of any necessary amendment of, or supplement to,
the Proxy Statement and, to the extent required by Law, in disseminating the
information contained in such amendment or supplement to stockholders of the
Company. 
 
19.           LIQUIDATED AND OTHER DAMAGES.
36

--------------------------------------------------------------------------------

(a)          Upon the entry of a final non-appealable order from a court of
competent jurisdiction that a Liquidated Damages Event has occurred, the Company
shall pay to the Advisor the Uninvested Amount plus an amount in cash equal to
the Liquidated Damages Amount. The Parties intend that the payment of the
Liquidated Damages Amount constitute compensation, and not a penalty. The
Parties acknowledge and agree that the occurrence of a Liquidated Damages Event
would deprive the Advisor of the benefits that the Advisor could reasonably
anticipate from full performance by the Company of its obligations hereunder and
that the damages incurred by the Advisor if a Liquidated Damages Event occurs
are uncertain and incapable or very difficult to accurately estimate, and that
the Liquidated Damages Amount is a reasonable estimate of the anticipated or
actual harm caused by a Liquidated Damages Event and not a penalty. The Parties
agree and acknowledge that without the agreements embodied by this Section 19,
the Parties would not enter into this Amended Agreement.  Upon payment by the
Company of the (i) Liquidated Damages Amount less any Outstanding Judgment and,
to the extent not otherwise included in the Liquidated Damages Amount, (ii) (A)
the Uninvested Amount; plus (B) all costs and expenses reimbursable pursuant to
Section 5 through termination due to the Liquidated Damages Event; plus (C) the
Key Money Clawback Amount, pursuant to Section 16.3; plus (D) any other amounts
then due and payable hereunder including but not limited to any interest that
has accrued but not been paid pursuant to Section 19(b) to the Advisor, the
Parties shall have no further obligations hereunder, and this Amended Agreement
shall be terminated; provided that during the pendency of any action (including
any appeals related thereto) brought by the Advisor claiming that a Liquidated
Damages Event has occurred, the Company shall continue to pay or reimburse the
Advisor all amounts due or reimbursable hereunder including any obligations
imposed on the Company under Section 12 hereof.
 
(b)          If the Company fails to timely pay any amount due pursuant to
Section 5, Section 6, Section 12 or Section 19(a) hereof, the Company shall pay
interest at a rate equal to 8% per annum, increasing 200 basis points at the end
of each 90 day period that amounts remain outstanding (or such lesser rate as is
the maximum permitted by applicable law) and compounded annually on the amounts
due and payable for the period from the date the amount became due and payable
through the date the Advisor receives payment for all outstanding amounts
including interest thereon.
 
(c)          The Party that prevails in any Proceeding to enforce rights and
obligations under this Amended Agreement shall be entitled to be reimbursed by
the other Party for the reasonable fees and expenses of counsel in connection
with the Proceeding.
 
(d)          All rights and remedies provided in this Amended Agreement are
cumulative and not exclusive, and the exercise by the Advisor or the Company, as
applicable, of any right or remedy does not preclude the exercise of any other
right or remedy, at law or in equity, that may now or subsequently be available
to the Advisor or the Company.
 
20.           REPRESENTATIONS AND WARRANTIES.
 
20.1         Company Representations. The Company represents and warrants to the
Advisor as follows:
37

--------------------------------------------------------------------------------

(a)          The execution, delivery and performance of this Amended Agreement
and the Escrow Agreement by the Company has been duly authorized by all
necessary corporate or other organizational action, and does not and will not
(i) contravene the terms of the Company’s charter, the Company’s bylaws or any
other organizational document of the Company; (ii) conflict with or result in
any breach or contravention of, or the creation of any Encumbrance under, or
require any payment to be made under any Contract or any order, injunction, writ
or decree of any governmental authority or any arbitral award to which the
Company or its property is subject; or (iii) violate any Law, rule or
regulation.
 
(b)          This Amended Agreement and the Escrow Agreement constitute legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms.
 
20.2        Advisor Representations. The Advisor represents and warrants to the
Company as follows:
 
(a)          The execution, delivery and performance of this Amended Agreement
and each Escrow Agreement by the Advisor has been duly authorized by all
necessary corporate or other organizational action, and does not and will not
(i) contravene the terms of the Advisor’s charter, the Advisor’s bylaws or any
other organizational document of the Advisor; (ii) conflict with or result in
any breach or contravention of, or the creation of any Encumbrance under, or
require any payment to be made under any Contract or any order, injunction, writ
or decree of any governmental authority or any arbitral award to which the
Advisor or its property is subject; or (iii) violate any Law, rule or
regulation.
 
(b)          This Amended Agreement and each Escrow Agreement constitutes legal,
valid and binding obligations of the Advisor, enforceable against the Advisor in
accordance with their terms.
 
21.           TREATMENT UNDER TEXAS MARGIN TAX.  For purposes of the Texas
margin tax, the Advisor’s performance of the services specified in this Amended
Agreement will cause the Advisor to conduct part of the active trade or business
of the Company, and the compensation specified in this Amended Agreement
includes both the payment of management fees and the reimbursement of specified
costs incurred in the Advisor’s conduct of the active trade or business of the
Company. Therefore, the Advisor and the Company intend Advisor to be, and shall
treat Advisor as, a “management company” within the meaning of Section 171.0001
(11) of the Texas Tax Code. The Company and the Advisor will apply Sections
171.1011(m-1) and 171.1013(f)-(g) of the Texas Tax Code to the Company’s
reimbursements paid to the Advisor pursuant to this Amended Agreement of
specified costs and wages and compensation. The Advisor and the Company further
recognize and intend that as a result of Advisor’s contractual duties under this
Amended Agreement, certain reimbursements under this Amended Agreement are
“flow-through funds” mandated by contract to be distributed within the meaning
of Section 171.1011(g) of the Texas Tax Code. The terms of this Amended
Agreement shall be interpreted in a manner consistent with the characterization
of the Advisor as a “management company” as deemed in Section 171.0001(11), and
with the characterization of the
38

--------------------------------------------------------------------------------

reimbursements as “flow-through funds” within the meaning of Section
171.1011(f)-(g) of the Texas Tax Code.
 
22.           INTERPRETATION.  The Parties hereto have participated jointly in
the negotiation and drafting of this Amended Agreement. Consequently, in the
event an ambiguity or question of intent or interpretation arises, this Amended
Agreement shall be construed as if drafted jointly by the Parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provision of this Amended Agreement.
 
23.           GOVERNING LAW.  This Amended Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
the conflict of laws principals thereof.
 
24.           CERTAIN DEFINITIONS.
 
24.1         For the purposes of this Amended Agreement:
 
“Accounting Firm” means one of the member firms or Affiliates of either Deloitte
Touche Tohmatsu Limited, KPMG LLP, PricewaterhouseCoopers LLP, Ernst & Young
Global Limited, BDO USA, LLP, Grant Thornton LLP, BKD, LLP or another
independent certified public accounting firm of national reputation mutually
agreed to by the Parties.
 
“Adjusted Termination Fee” means, at the applicable time, an amount equal to the
sum of 20% of the Termination Fee.
 
“Affiliate” means a Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with the
Person in question and any officer, director, trustee, key decision-making
employee, stockholder or partner of any Person referred to in the preceding
clause, except that, for purposes of this Amended Agreement, the Company shall
not be considered an Affiliate of the Advisor.
 
“Ashford Inc. Adjusted EBITDA” means the GAAP net income of Ashford Inc. as
reported in the  Quarterly Reports on Form 10-Q and Annual Reports on Form 10-K
of Ashford Inc. filed with the SEC following the end of each fiscal quarter or
fiscal year, as applicable, or if the Company does not make filings with the
SEC, as otherwise reasonably determined by the Advisor and reported to the Audit
Committee, including all Incentive Fees and all other income and earnings of
Advisor and any of its Affiliates and Subsidiaries, plus income taxes,
depreciation, amortization and all one-time expenses and other adjustments that
are made by the Advisor to adjust for the impact of non-recurring items in
calculating “Adjusted EBITDA” as reported in the earnings releases of Ashford
Inc. filed with the SEC following the end of each fiscal quarter or fiscal year,
as applicable.
 
“Average VWAP” means the average of the VWAP of the security in question for
each trading day of the applicable period.
39

--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, (A) the filing by the
Person of a voluntary petition seeking liquidation, reorganization, arrangement,
or readjustment, in any form, of its debts under Title 11 of the United States
Code or any other U.S. federal or state or foreign insolvency law, or the
Person’s filing an answer consenting to or acquiescing in any petition, (B) the
making by the Person of any assignment for the benefit of its creditors, (C) the
expiration of 60 days after the filing of an involuntary petition under Title 11
of the United State Code, an application for the appointment of a receiver for a
material portion of the assets of the Person, or an involuntary petition seeking
liquidation, reorganization, arrangement or readjustment of its debts under any
other U.S. federal or state or foreign insolvency law, provided that the
petition shall not have been vacated, set aside or stayed within such 60-eay
period, or (D) the entry against the Person of a final and non-appealable order
for relief under any bankruptcy, insolvency or similar law now or hereinafter in
effect.
 
“Baseline Asset Value” means $1.496 billion.
 
“Board of Directors” means the board of directors of the Company including,
unless the context requires otherwise and to the extent authorized, any
committee thereof.
 
“Change of Control Agreement” means a letter of intent or a definitive agreement
contemplating transactions which, if consummated, would constitute a Company
Change of Control.
 
“Change of Control Tender” means a tender offer by any “person” or “group”
(within the meaning of Section 13(d) of the Exchange Act) pursuant to which such
person or group would, if such tender offer were completed, become the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act) directly or
indirectly, of securities of the Company representing 35% or more of the shares
of voting stock of the Company then outstanding.
 
“Company Change of Control” shall mean any of the following events:
 
(a)          the occurrence of a (i) Voting Control Event or (ii) Change of
Control Tender;
 
(b)          the consummation of any merger, reorganization, business
combination or consolidation of the Company, or one of its respective
Subsidiaries, as applicable, with or into any other company, other than a
merger, reorganization, business combination or consolidation which would result
in the holders of the voting securities of the Company outstanding immediately
prior thereto holding securities which represent immediately after such merger,
reorganization, business combination or consolidation more than 50% of the
combined voting power of the voting securities of the Company or the surviving
company or the parent of such surviving company; or
 
(c)          the consummation of a sale or other disposition (including
distributions to stockholders of the Company) by the Company of more than two
(2) hotels and the aggregate Gross Asset Value of all hotels sold or disposed of
exceeds 20% of the Gross Asset Value of all of the Company’s assets in any
rolling 12-month period, or the consummation of a sale or disposition (including
distributions to stockholders of the Company) by the Company of
 
40

--------------------------------------------------------------------------------

more than four (4) hotels and the aggregate Gross Asset Value of all hotels sold
or disposed of exceeds 30% of the Gross Asset Value of all of the Company’s
assets over any rolling 36-month period, exclusive of assets sold or contributed
by the Company to a platform or entity advised by the Advisor; provided, however
for the purposes of calculating the percentage of any sale or disposition
(including distributions to stockholders of the Company) of the Gross Asset
Value of all of the Company’s assets under this subparagraph (c), the
denominator of the calculation shall be the Gross Asset Value of all of the
Company’s assets on the day before the consummation of the first sale or
disposition of (including distributions to stockholders of the Company) that is
a part of the numerator of the calculation as adjusted for any hotels and
related assets acquired by the Company from and after that day through the day
before consummation of the last sale or disposition of (including distributions
to stockholders of the Company) that is a part of the numerator of the
calculation.
 
“Company Common Stock” means common stock of the Company, $0.01 par value per
share.
 
“Company EBITDA” means the Company’s “Adjusted EBITDA” as reported in the
Company’s Quarterly Reports on Form 10-Q or Annual Reports on Form 10-K filed
with the SEC following the end of each fiscal quarter or fiscal year, as
applicable or if the Company does not make filings with the SEC, as otherwise
reasonably determined by the Advisor and reported to the Audit Committee.
 
“Company Fixed Charges” means, as reported in the Company’s Quarterly Reports on
Form 10-Q or Annual Reports on Form 10-K filed with the SEC following the end of
each fiscal quarter or fiscal year, as applicable, all (A) interest expense
incurred by the Company and its Subsidiaries, (B) scheduled principal payments
of the Company and its Subsidiaries, whether or not paid but excluding any
balloon or similar principal payments which repay indebtedness in full and
payments under cash flow mortgages applied to principal, and (C) preferred
dividends paid by the Company.
 
“Company Stockholder Approval” means the affirmative vote of a majority of votes
cast by stockholders of the Company, a quorum being present, at a meeting called
by the Company for the purpose of seeking approval by the Company’s stockholders
of this Amended Agreement.
 
“Consolidated Parties” means a collective reference to the Company and its
consolidated Subsidiaries.
 
“Consolidated Tangible Net Worth” means, as of any date of determination, the
consolidated shareholders’ equity of the Consolidated Parties on that date, as
determined in accordance with GAAP, minus the amount of their consolidated
intangible assets under GAAP, plus the amount of their consolidated accumulated
depreciation; provided, however, that there shall be excluded from the
calculation of “Consolidated Tangible Net Worth” any effects resulting from the
application of FASB ASC No. 715: Compensation – Retirement Benefits. 
Consolidated Tangible Net Worth shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
intangibles pursuant to State of Financial Accounting Standards number 141.
41

--------------------------------------------------------------------------------

“Contract” means any written or oral loan or credit agreement, bond, debenture,
note, mortgage, indenture, lease, license or other contract, agreement,
obligation, commitment or instrument, including all amendments thereto.
 
“EBITDA” means, with respect to any entity, earnings before interest, taxes,
depreciation and amortization.
 
“Encumbrance” means any security interest, lien, claim, pledge, option, right of
first refusal, limitation on voting rights, charge or other encumbrance of any
nature (other than any restrictions on transfer arising under applicable
securities law).
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock (or other ownership or profit interests) in such Person, all of
the warrants, options or other rights for the purchase or acquisition from which
Person of shares of capital stock (or other ownership or profit interests) in
such Person, all of the securities convertible into or exchangeable for shares
of capital stock (or other ownership or profit interests) in such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“Escrow Agent” means the agent under the Termination Fee Escrow Account.
 
“Escrow Agreement” means an agreement among the Company, the Advisor and the
Escrow Agent with respect to the Termination Fee Escrow Account.
 
“G&A Ratio” means an amount calculated as the simple average of the ratios of
total general and administrative expenses, less any non-cash expenses but
including any dead deal costs, paid in the applicable fiscal quarter by each
member of a select peer group set forth in Exhibit A hereto (each, a “Peer Group
Member” and collectively, the “Peer Group”), divided by the total market
capitalization of such Peer Group Member (calculated in a materially consistent
manner with the calculation of the Total Market Capitalization of the Company
(assuming the Key Money Asset Factor is one) or the Advisor provided for
hereunder). The G&A Ratio for each Peer Group Member will be calculated based on
the financial information presented in such Peer Group Member’s Quarterly
Reports on Form 10-Q or Annual Reports on Form 10-K filed with the SEC following
the end of the applicable fiscal quarter.  The Peer Group may be modified from
time to time as set forth in Section 27.
 
“GAAP” means Generally Accepted Accounting Principles in the United States.
 
“Gross Asset Value” means, with respect to the Company’s assets as of any date,
the undepreciated carrying value of all of the Company’s assets including all
cash and cash equivalents and capitalized leases and any FF&E leased to the
Company pursuant to any Key Money Investment as reflected on the most recent
balance sheet and accompanying footnotes of the Company filed with the SEC or
prepared by the Advisor in accordance with GAAP consistent with its performance
of its duties hereunder without giving effect to any impairments plus the
contract purchase price of any assets acquired after the date of the most recent
balance
42

--------------------------------------------------------------------------------

sheet and all capital expenditures made (to the extent not already reflected in
the carrying value of the asset) with respect to an asset since the date of its
acquisition for any improvements or for additions thereto, that have a useful
life of more than one year and that are required to be capitalized under GAAP.
 
“Growth Asset” means an asset acquired by the Company identified and approved by
the Advisor pursuant to the provisions of Section 18(c) hereof.
 
“Incentive Factor” means the highest Incentive Ratio from among the Incentive
Ratios for the last three years in which Company Common Stock was listed for
trading on a national securities exchange for each day of the applicable year.
 
“Incentive Ratio” means the amount, with respect to any year, expressed as a
percentage equal to the quotient of the full Incentive Fee earned with respect
to such year (even though paid over three years) divided by the Gross Asset
Value of all the Company’s assets as of the last day of such year.
 
“Independent Director” means any person serving as a director of the Company who
satisfies the rules and regulations of the New York Stock Exchange then in
effect to be “independent” under those rules and regulations.
 
“Key Money Asset Factor” means (A) 100% minus the (B) quotient, expressed as a
percentage, resulting from dividing (1) the Gross Asset Value of all Key Money
Assets by (2) the Gross Asset Value of all the Company’s assets (including all
Key Money Assets and all Liquid Assets of the Company) as of the first day of
the applicable period.
 
“Key Money Asset Management Fee” means, for each month, an amount that is 1/12th
of 0.70% of the aggregate Gross Asset Value of all Key Money Assets as of the
first day of the applicable month.
 
“Key Money Gross Asset Value” means, with respect to the Key Money Assets as of
any date, the undepreciated carrying value of the Key Money Assets and
capitalized leases and any FF&E leased to the Company pursuant to any Key Money
Investment as reflected on the most recent balance sheet of the Company filed
with the SEC or prepared by the Advisor consistent with its performance of its
duties hereunder without giving effect to any impairments plus the contract
purchase price of any Key Money Assets acquired after the date of such most
recent balance sheet and all capital expenditures made (to the extent not
already reflected in the carrying value of the Key Money Assets) with respect to
any Key Money Asset since the date of its acquisition for any improvements or
for additions thereto, that have a useful life of more than one year and that
are required to be capitalized under GAAP.
 
“Law” means any and all domestic (federal, state or local) or foreign laws,
statutes, rules, regulations, ordinances, codes, orders, judgments, injunctions,
decrees or other legally enforceable requirements issued, enacted, promulgated,
entered into, agreed or imposed by any governmental authority.
43

--------------------------------------------------------------------------------

“Letter of Credit” means an irrevocable standby letter of credit issued by a
recognized commercial bank having net assets of not less than $500 million to
the Escrow Agent, that the Escrow Agent at the request of the Advisor may draw
upon, conditioned only upon the presentation of the original letter of credit
and a signed statement that the Advisor is entitled to cause the Escrow Agent to
draw, in the maximum aggregate amount equal to the difference between (1) the
Required Amount; and (2) the amount of cash deposited into the Termination Fee
Escrow Account by the Company.
 
“Liquid Assets” shall mean assets in the form of cash, cash equivalents,
obligations of (or fully guaranteed as to principal and interest by) the United
States or any agency or instrumentality thereof (provided the full faith and
credit of the United States supports such obligation or guarantee), certificates
of deposit issued by a commercial bank having net assets of not less than $500.0
million, securities listed and traded on a recognized stock exchange or traded
over the counter and listed in the National Association of Securities Dealers
Automatic Quotations, or liquid debt instruments that have a readily
ascertainable value and are regularly traded in recognized financial market.
 
“Liquidated Damages Amount” means the amount that is the greater of:
 
(a)          (i)           12 multiplied by (ii) the sum of (A) Net Earnings for
the LTM Period; plus (B) to the extent not included in Net Earnings, any
Incentive Fees that have accrued or are accelerated but have not yet been paid
at the time a Liquidated Damages Event occurs;
 
(b)          (i)           the quotient of (A) the Total Market Capitalization
of the Advisor on the trading day immediately preceding the date on which a
Liquidated Damages Event occurs, divided by (B) the Ashford Inc. Adjusted EBITDA
for the LTM Period, multiplied by (ii) Net Earnings for the LTM Period plus, to
the extent not included in Net Earnings, any Incentive Fees that have accrued or
are accelerated but have not yet been paid at the time a Liquidated Damages
Event occurs; or
 
(c)          the simple average, for the three fiscal years preceding the fiscal
year in which the Liquidated Damages Event occurs, of (i) the quotient of (A)
the Total Market Capitalization of the Advisor on the last trading day of such
fiscal year, divided by (B) the Ashford Inc. Adjusted EBITDA for such fiscal
year, multiplied by (ii) Net Earnings for the LTM Period plus, to the extent not
included in Net Earnings, any Incentive Fees that have accrued or are
accelerated but have not yet been paid at the time a Liquidated Damages Event
occurs.
 
“Liquidated Damages Event” means any action or omission by the Company that
individually or when considered with other actions or omissions previously taken
or omitted by the Company constitute a repudiation by the Company of this
Amended Agreement depriving the Advisor of the benefit that the Advisor could
reasonably anticipate from full performance by the Company of its obligations
hereunder.
 
“LTM Period” means the 12-month period ending on the last day of the fiscal
quarter prior to which, as applicable, the Termination Payment Time or the
Liquidated Damages Event occurs.
44

--------------------------------------------------------------------------------

“Majority or Minority Subsidiary” means, with respect to a Person, any
Subsidiary of the Person or any corporation, partnership, limited liability
company or other entity in respect of which less than 100% but more than 1% of
the Equity Interests therein are at the time directly or indirectly owned by the
Person.
 
“Market Price,” with respect to securities of a company, means the closing
market price, regular way of such securities on any securities exchange on which
such securities are listed or admitted to trading, or if no such sales take
place on that day, the average of the bid and asked prices on such day.
 
“Market Rates” means a rate that is within the range of rates available from
third parties not Affiliated with the Advisor who are not otherwise discounting
fees or discounting fees giving effect to any rebates or other business for fees
being received from the party or another third party and taking into
consideration the terms, conditions and the scope of the Additional Services.
 
“Material Adverse Effect” means a material adverse effect on the Company’s
business, results of operations or financial condition.
 
“Minimum Base Fee” means an amount equal to the greater of (A) 90% of the Base
Fee paid for the same month in the prior fiscal year and (B) 1/12th of the G&A
Ratio for the most recently completed fiscal quarter multiplied by the Total
Market Capitalization on the last balance sheet date included in the most recent
Quarterly Report on Form 10-Q or Annual Report on Form 10-K filed by the Company
with the SEC.
 
“Net Earnings” means (A) the total Base Fees and Incentive Fees, plus any other
revenues reported on the Advisor’s income statement as pertaining to this
Amended Agreement, in each case, in accordance with GAAP, including all EBITDA
of the Advisor and any of its Affiliates and Majority or Minority Subsidiaries
from providing any Additional Services to the Company, the Operating Partnership
or any of their Affiliates or Subsidiaries, less (B) the total incremental
expenses determined in accordance with, and subject to, Section 6.7, in each
case for the LTM Period (adjusted assuming this Amended Agreement was in place
for the full LTM Period if it otherwise was not). For the avoidance of doubt,
the Parties agree that fees and expenses payable or reimbursable by the Company
to Remington and its subsidiaries under the Ashford Prime Hotel Master
Management Agreement dated as of November 19, 2013, by and between Ashford Prime
TRS Corporation and Remington Lodging & Hospitality, LLC and any successor or
related hotel management agreement with Remington and its subsidiaries along
with any associated expenses of Remington relating to the Ashford Prime Hotel
Master Management Agreement shall not be included in Net Earnings or otherwise
in the calculation of the Termination Fee, Adjusted Termination Fee or
Liquidated Damages Amount.
 
“Ownership Limit” has the meaning ascribed to such term in the Company’s charter
in effect as of the date of this Amended Agreement.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
45

--------------------------------------------------------------------------------

“Proceedings” means all disputes or controversies of any kind including without
limitation all charges, complaints,  grievances, actions, causes of action,
suits, rights, demands, claims, lawsuits, other legal actions or litigation,
arbitration, investigations (internal or external), inquiries or other
proceedings.
 
“Qualifying Growth Investment” means 3.75% of the purchase price paid by the
Company for each Growth Asset; provided, that no acquisition may constitute a
Qualifying Growth Investment if, when the Growth Asset was acquired, the
Company’s Gross Asset Value was less than the Baseline Asset Value.
 
“Remington Acquisition” means the closing of the transaction pursuant to the
agreement between Ashford Inc. and the owners of Remington entered into on
September 17, 2015 and amended on May 24, 2016, as the same may be further
amended.
 
“Subsidiary” means, with respect to a Person, a corporation, partnership,
limited liability company or other entity in respect of which 100% of the Equity
Interests therein are at the time directly or indirectly owned or controlled by
such Person or one or more other Subsidiaries of such Person.
 
“Termination Fee” means the amount that is the greater of:
 
(a)          (i)            twelve (12) multiplied by (ii) the sum of (A) Net
Earnings for the LTM Period; plus (B) to the extent not included in Net
Earnings, any Incentive Fees that have accrued or are accelerated but have not
yet been paid at the Termination Payment Time;
 
(b)          (i)           the quotient of (A) the Total Market Capitalization
of the Advisor on the trading day immediately preceding the date on which the
Termination Payment Time occurs, divided by (B) the Ashford Inc. Adjusted EBITDA
for the LTM Period, multiplied by (ii) Net Earnings for the LTM Period plus, to
the extent not included in Net Earnings, any Incentive Fees that have accrued or
are accelerated but have not yet been paid at the Termination Payment Time; and
 
(c)          the simple average, for the three fiscal years preceding the fiscal
year in which the Termination Payment Time occurs, of (i) the quotient of (A)
the Total Market Capitalization of the Advisor on the last trading day of such
fiscal year, divided by (B) the Ashford Inc. Adjusted EBITDA for such fiscal
year, multiplied by (ii) Net Earnings for the LTM Period plus, to the extent not
included in Net Earnings, any Incentive Fees that have accrued or are
accelerated but have not yet been paid at the Termination Payment Time.
 
“Termination Fee Escrow Account” means the account established by the Parties
with an Escrow Agent as contemplated by Section 12.4(b)(ii).
 
“Total Market Capitalization” means, for any period:
 
(a)          With respect to the Company to the extent Company Common Stock is
listed for trading on a national securities exchange for every day during any
period for which the Total Market Capitalization is to be calculated, the amount
calculated as:
46

--------------------------------------------------------------------------------

(i)          the Average VWAP multiplied by the weighted average number of
shares of Company Common Stock outstanding during such applicable period, on a
fully-diluted basis (assuming, for these purposes, that all common units in the
Operating Partnership (“Common Units”), and long term incentive partnership
units in the Operating Partnership to the extent they have achieved economic
parity with Common Units have been converted into shares of Company Common Stock
and including any shares of Company Common Stock issuable upon conversion of any
convertible preferred stock of the Company where the conversion price is less
than the Average VWAP), plus
 
(ii)         the average, as reflected in the Company’s books and records, for
the applicable period of the aggregate principal amount of the Company’s
consolidated indebtedness (including, if applicable, the Company’s proportionate
share of debt of any entity that is not consolidated and excluding, if
applicable, any of the Company’s joint venture partners’ proportionate share of
consolidated debt) day, plus
 
(iii)        the average, as reflected in the Company’s books and records, for
the applicable period of the liquidation value of the Company’s outstanding
preferred equity (excluding any convertible preferred stock of the Company where
the conversion price is less than the Average VWAP), multiplied by
 
(iv)        the Key Money Asset Factor.
 
(b)          With respect to the Company, if the Company’s  Common Stock is not
listed for trading on a national securities exchange (due to any reason,
including but not limited to delisting by the New York Stock Exchange or the
occurrence of a Company Change of Control) for any day during any period for
which the Total Market Capitalization is to be calculated, the greater of: (i)
the weighted average Gross Asset Value of all the Company’s assets on each day
during such period; or (ii) the Total Market Capitalization as calculated
pursuant to paragraph (a) of this definition on the last day on which Company
Common Stock was listed for trading on a national securities exchange,
regardless of whether this day occurred during the applicable period.
 
(c)          With respect to the Advisor, the amount calculated as:
 
(i)          the Average VWAP per multiplied by the weighted average number of
shares of Advisor Common Stock outstanding during such applicable period, on a
fully-diluted basis (assuming, for these purposes, that all Advisor Units and
any other securities of the Advisor or any of its Subsidiaries convertible into
Advisor Common Stock have been so converted), plus
 
(ii)         the average for the applicable period of the aggregate principal
amount of the Advisor’s consolidated indebtedness (including, if applicable, the
Advisor’s proportionate share of debt of any entity that is not consolidated and
excluding, if applicable, any of the Advisor’s joint venture partners’
proportionate share of consolidated debt) day, plus
47

--------------------------------------------------------------------------------

(iii)        the average for the applicable period of the liquidation value of
the Advisor’s outstanding preferred equity outstanding.
 
“Total Shareholder Return,” for any period with respect to any company with
common stock listed on a national securities exchange, means the sum, expressed
as a percentage, of (A) the change in the common stock price during the
applicable period, plus (B) the dividend yield paid during the applicable period
(determined by dividing dividends paid during the applicable period by the
applicable company’s common stock price at the beginning of the applicable
period and including the value of any dividends or distributions with respect to
common stock not paid in cash valued in the reasonable discretion of the
Advisor).
 
“Uninvested Amount” means, at the applicable time, (A) $45 million less (B) the
aggregate dollar amount of Qualifying Growth Investments, plus (C) 3.75% of the
sale price of each asset sold after the date of this Amended Agreement; provided
that in no event may the Uninvested Amount be greater than $45 million or less
than zero; provided further, that if the Company terminates this Amended
Agreement pursuant to Section 12.3 hereof, the Uninvested Amount shall be zero.
 
“Voting Control Event” means (A) any “person” or “group” (within the meaning of
Section 13(d) of the Exchange Act) other than (1) the Company or any of its
Subsidiaries, (2) any employee benefit plan of the Company or any of its
Subsidiaries, (3) a company owned, directly or indirectly, by stockholders of
the Company in substantially the same proportions as the ownership of the
Company, or (4) an underwriter temporarily holding securities pursuant to an
offering of such securities, becoming the “beneficial owner” (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, of securities of the Company
representing 35% or more of the shares of voting stock of the Company then
outstanding and the Company fails to enforce the Ownership Limit within five
business days of the person or group becoming the beneficial owner or a court of
competent jurisdiction enjoins enforcement of the Ownership Limit; or (B) any
person or group enters into an agreement which if consummated would result in
the person or group becoming the beneficial owner of securities representing 35%
or more of the shares of the Company’s voting stock and either: (1) the Board of
Directors waive the Ownership Limit; or (2) a court of competent jurisdiction
enjoins enforcement of the Ownership Limit.
 
“VWAP” means the dollar volume-weighted average price for the securities in
question on the national securities exchange on which it trades during the
period beginning at 9:30:01 a.m., New York City time (or such other time as the
national securities exchange on which it trades  publicly announces is the
official open of trading), and ending at 4:00:00 p.m., New York City time (or
such other time as the national securities exchange on which it trades publicly
announces is the official close of trading), as reported by Bloomberg, L.P.
through its “Volume at Price” function.
 
“Working Capital Reserve” means an amount equal to the lesser of 2% of the
Company’s Gross Asset Value as reported on the Company’s balance sheet for the
most recently completed quarter and 10% of the Termination Fee, but in no case
less than $10 million.
48

--------------------------------------------------------------------------------

24.2         The following terms are defined elsewhere in this Amended
Agreement, as indicated elsewhere herein as follows:
 
Actual Monthly Reimbursement
5.4(b)
Additional Services
9.4(a)
Advisor
Preamble
Advisor Attorney
2.3(c)
Advisor Common Stock
12.7
Advisor Indemnified Party
8.3(a)
Advisor Panel Member
6.6
Advisor Units
12.7
Advisors LLC
Preamble
Amended Agreement
Preamble
Annual Expense Budget
5.4(a)
Arbitration Panel
6.6
Ashford Inc.
Preamble
Ashford Trust
9.1(a)
Audit Committee
2.1(i)
Base Fee
6.1(a)
Budgeted Monthly Reimbursement
5.4(a)
Code
2.1(i)
Collateral
12.4(d)
Company
Preamble
Company Indemnified Party
8.3(b)
Company Panel Member
6.6
Confidential Information
11.1
Employee Costs
5.3(a)
Excess Returns
6.2(b)(i)
Exchange Act
2.1(i)
Existing Advisory Agreement
Recitals
Expenses
8.3(a)
FCCR
6.2(g)
FCCR Condition
6.2(g)
FF&E
16.1
Hotel Employees
12.6
Incentive Fee
6.2(b)
Incentive Fee Threshold
6.2(a)
Indemnified Party
8.3(b)
Initial Investment Guidelines
9.3(a)
Internal Audit Services
2.1(w)
International Expenses
5.2(a)
Investment Company Act
6.2(f)(ii)
Investment Guidelines
9.3(a)
Issuer
17.2(a)
Key Money Assets
16.1
Key Money Clawback Amount
16.3

 
49

--------------------------------------------------------------------------------

Key Money Incentive Fees
16.1
Key Money Investments
16.1
Key Money Return
16.3
Loan Documents
2.1(g)
Notice
13
Operating Partnership
Preamble
Outstanding Judgment
12.4(b)
Party
Preamble
Proxy Statement
18(d)(ii)
Registrable Securities
17.2(a)
Registration Statement
17.2(a)
Reimbursement Overpayment
5.4(b)
Reimbursement Underpayment
5.4(b)
REIT
2.1(p)
Remington
2.5
Required Amount
12.4(b)(ii)
RevPAR
9.1(a)
SEC
2.1(i)
Securities Act
2.1(j)
Selling Stockholder
17.2(a)
Spin-Off Company
15
Termination Payment Time
12.5(a)

 
25.           ENTIRE AGREEMENT.  This Amended Agreement reflects the entire
understanding of the Parties hereto with respect to the subject matter hereof
and supersedes and replaces all agreements between the Company and the Advisor
with respect to the subject matter hereof including, without limitation, the
Existing Advisory Agreement and the Remington Letter Agreement.
 
26.           SEVERABILITY. Whenever possible each provision and term of this
Amended Agreement will be interpreted in a manner to be effective and valid, but
if any provision or term of this Amended Agreement is held to be prohibited by
law or invalid, then such provision or term will be ineffective only to the
extent of such prohibition or invalidity, without invalidating or affecting in
any manner whatsoever the remainder of such provision or term or the remaining
provisions or terms of this Amended Agreement.
 
27.           AMENDMENT, MODIFICATIONS AND WAIVER.  This Amended Agreement
hereto shall not be altered or otherwise amended in any respect, except pursuant
to an instrument in writing signed by the Parties hereto; provided, that any
additions to or deletions from the Peer Group Members identified in Exhibit A
shall may be made by the Advisor, if it reasonably believes such addition or
deletion is appropriate given the competitive environment in the Company’s
industry at such time, which addition or deletion shall become effective upon
the twentieth (20th) day after delivery to the Independent Directors, unless a
majority of the Independent Directors object, in writing, to such addition or
deletion. The waiver by a party of a
 
50

--------------------------------------------------------------------------------

breach of any provisions of this Amended Agreement shall not operate or be
construed as a waiver of any subsequent breach.
 
28.           COUNTERPARTS.  This Amended Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, and all of
which shall constitute one and the same agreement.
 
(SIGNATURES BEGIN ON NEXT PAGE)
 
* * * * *
51

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amended Agreement as of
the date first above written.
 

  ASHFORD PRIME:           Ashford Hospitality Prime, Inc.        
 
By:
/s/ Richard Stockton     Name:  Richard Stockton     Title:  Chief Executive
Officer  

 
 

  OPERATING PARTNERSHIP:           Ashford Hospitality Prime Limited Partnership
       
 
By:
Ashford Prime OP General Partner LLC, its general partner  

 
 
By:
/s/ Richard Stockton     Name:  Richard Stockton     Title:  Authorized
Signatory  

 
 

  TAXABLE REIT SUBSIDIARY:           Ashford Hospitality Prime TRS Corporation  
     
 
By:
/s/ Deric S. Eubanks     Name:  Deric S. Eubanks     Title:  President  

 
[Signature page to the Prime Advisory Agreement]

--------------------------------------------------------------------------------

 

  ADVISOR:           Ashford Hospitality Advisors LLC        
 
By:
/s/ David A. Brooks     Name:  David A. Brooks     Title: Chief Operating
Officer  

 
 

  Ashford Inc.           Ashford Hospitality Advisors LLC        
 
By:
/s/ David A. Brooks     Name:  David A. Brooks     Title: Chief Operating
Officer  

 
[Signature page to the Prime Advisory Agreement]

--------------------------------------------------------------------------------

Exhibit A
 
Peer Group Members
 
Chesapeake Lodging Trust
DiamondRock Hospitality Co.
Lasalle Hotel Properties
Pebblebrook Hotel Trust
Sunstone Hotel Investors, Inc.
A-1
 

--------------------------------------------------------------------------------